Exhibit 10.11

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

RESEARCH AND LICENSE AGREEMENT

 

BETWEEN

 

KOSAN BIOSCIENCES, INC.

 

AND

 

ORTHO-MCNEIL PHARMACEUTICAL CORPORATION

 

AND

 

THE R.W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE

 

September 28, 1998

 



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE 1   — DEFINITIONS

   2

ARTICLE 2   — RESEARCH

   10

ARTICLE 3   — SCREENING BY LICENSEE

   18

ARTICLE 4   — LICENSES

   23

ARTICLE 5   — DEVELOPMENT AND COMMERCIALIZATION

   27

ARTICLE 6   — LICENSE FEES AND MILESTONE PAYMENTS

   30

ARTICLE 7   — ROYALTIES, RECORDS AND REPORTS

   32

ARTICLE 8   — SUPPLY OF PRODUCTS

   36

ARTICLE 9   — CONFIDENTIALITY

   36

ARTICLE 10 — REGULATORY MATTERS

   38

ARTICLE 11 — PATENT INFRINGEMENT

   39

ARTICLE 12 — INTELLECTUAL PROPERTY

   41

ARTICLE 13 — PUBLICITY

   43

ARTICLE 14 — WARRANTIES AND REPRESENTATIONS

   44

ARTICLE 15 — STANFORD LICENSE

   45

ARTICLE 16 — TRADEMARKS

   46

ARTICLE 17 — INDEMNIFICATION

   46

ARTICLE 18 — BANKRUPTCY

   47

ARTICLE 19 — TERM AND TERMINATION

   48

ARTICLE 20 — ASSIGNMENT

   52

ARTICLE 21 — DISPUTE RESOLUTION

   52

ARTICLE 22 — MISCELLANEOUS

   55

 

i



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

RESEARCH AND LICENSE AGREEMENT

 

This RESEARCH AND LICENSE AGREEMENT (hereinafter called the “AGREEMENT”), made
as of September 28, 1998 by and between KOSAN BIOSCIENCES, INC., a corporation
organized under California law having its principal office at 1450 Rollins Road,
Burlingame, California 94010 (hereinafter called “KOSAN”);

 

ON THE ONE HAND, AND:

 

ORTHO-MCNEIL PHARMACEUTICAL, INCORPORATED (hereinafter called “ORTHO”), a
company organized under Delaware law, having its principal office at U.S. Route
202, Raritan, New Jersey 08869; and the R.W. JOHNSON PHARMACEUTICAL RESEARCH
INSTITUTE (hereinafter called “RWJPRI”), a division of Ortho-McNeil
Pharmaceutical, Incorporated, having its principal office at U.S. Route 202,
Raritan, New Jersey 08869 (ORTHO and RWJPRI hereinafter collectively called
“LICENSEE”)

 

ON THE OTHER HAND,

 

WITNESSETH:

 

A. WHEREAS, KOSAN has an on-going RESEARCH PROGRAM in the FIELD (as defined
below) and has developed certain technology useful in the FIELD to which it has
the right to grant licenses;

 

B. WHEREAS, patent applications have been filed in the name of KOSAN in the
United States and other territories for the granting of letters patent relating
to certain polyketides which may have activity within the FIELD;

 

C. WHEREAS, LICENSEE has been engaged in research efforts focused on the
development of new antibacterials and has certain research, development and
commercialization capabilities in the FIELD;

 

D. WHEREAS, KOSAN and RWJPRI desire to engage in collaborative research to
conduct a drug discovery program as generally described in the RESEARCH PLAN
attached hereto as Exhibit A;

 

E. WHEREAS, LICENSEE is prepared to undertake a program for the development,
manufacture and sale of PRODUCTS developed from the collaborative research,
provided that LICENSEE is able to obtain a license under the KOSAN PATENT RIGHTS
and KOSAN KNOW-HOW (as hereinafter defined) with exclusivity to protect its
investment in such program;

 

F. WHEREAS, KOSAN recognizes that LICENSEE requires such a license in order to
justify the investment in funding and personnel needed to develop and market
products developed from the collaborative research and is willing to grant such
rights.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the performance of the
covenants herein contained, IT IS AGREED AS FOLLOWS:

 

ARTICLE 1

 

DEFINITIONS

 

For the purposes of this AGREEMENT and solely for such purposes, the terms
hereinafter set forth shall have the following respective meanings:

 

1.1 “AFFILIATE” or “AFFILIATES” shall mean any corporation(s) or organization(s)
which directly or indirectly CONTROLS, is (are) CONTROLLED by, or is (are) under
common CONTROL with LICENSEE or KOSAN.

 

1.2 “ANTIBIOTIC ACTIVITY” shall mean bactericidal or bacteristatic activity.

 

1.3 “ANTI-INFLAMMATORY ACTIVITY” shall mean [**].

 

1.4 “AROMATIC POLYKETIDE” shall mean [**].

 

1.5 “BULK PRODUCT” shall mean the purified active ingredient, or purified
intermediate for manufacture of any PRODUCT, as the case may be, in bulk form.

 

1.6 “CLOSE STRUCTURAL ANALOG” shall mean, with respect to a [**] which is
designated a LICENSED COMPOUND pursuant to Section 3.5, another [**], as the
case may be, which (i) is claimed in a patent application or patent within the
PATENT RIGHTS which claims the applicable LICENSED COMPOUND, and is in the same
chemical genus as the applicable LICENSED COMPOUND and (ii) has activity against
the same molecular target as the LICENSED COMPOUND, which activity shall be (x)
if activity other than [**], at a level agreed by the parties at the time the
corresponding [**] [**] is designated a LICENSED COMPOUND, or (y) if [**], shall
be at the level specified in the RESEARCH PLAN, at the time the corresponding
[**] is designated a LICENSED COMPOUND.

 

1.7 “COMMITTED FTEs” shall mean, with respect to a particular PROJECT, those
KOSAN FTEs for which LICENSEE will provide RESEARCH FUNDING as set forth in the
RESEARCH PLAN to conduct such PROJECT until the applicable DECISION POINT for
such PROJECT as set forth in Section 2.6.

 

1.8 “CONTINGENT FTEs” shall mean, with respect to a particular PROJECT, those
KOSAN FTEs for which LICENSEE will provide RESEARCH FUNDING as set forth in the
RESEARCH PLAN to conduct CONTINGENT WORK for such PROJECT if the LICENSEE makes
a GO DECISION at the applicable DECISION POINT(s), or otherwise elects to
proceed with the CONTINGENT WORK for such PROJECT as set forth in Section 2.6.

 

2.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.9 “CONTINGENT WORK” shall mean research conducted by CONTINGENT FTEs.

 

1.10 “CONTRACT YEAR” shall mean any twelve (12) consecutive month period
beginning with the EFFECTIVE DATE of the AGREEMENT.

 

1.11 “CONTROL”, “CONTROL(S)” or “CONTROLLED” shall refer to direct or indirect
beneficial ownership of at least fifty percent (50%) of the voting stock of a
corporation or other business entity, or a fifty percent (50%) or greater
interest in the income of such corporation or other business entity, or the
power to direct or cause the direction of the management or policies of such
corporation or other business entity whether by ownership of voting securities,
by contract or otherwise, or such other relationship as, in fact, constitutes
actual control.

 

1.12 “CPI” shall mean the Consumer Price Index, All Urban Consumers, as
published by the U.S. Bureau of Labor Statistics.

 

1.13 “DECISION POINT(S)” shall mean with respect to a particular PROJECT, the
point at which LICENSEE must elect by notice to KOSAN to provide for funding the
CONTINGENT WORK for such PROJECT (a “GO DECISION”), or discontinue the PROJECT
and not support further research with respect to such PROJECT (a “NO-GO
DECISION”), subject to Section 2.6.3.

 

1.14 “DERIVATIVE” shall mean a compound which (i) results from a chemical
synthesis program based on a LICENSED COMPOUND, or (ii) is based on
structure-function data derived from one or more LICENSED COMPOUNDS, which data
is not in the public domain as a result of a disclosure (x) by a THIRD PARTY,
(y) by KOSAN (solely or jointly with LICENSEE), or (z) in a patent application
owned solely by LICENSEE, in each case prior to the time the applicable compound
is synthesized or acquired, or (iii) is synthesized or acquired by LICENSEE
using KOSAN KNOW-HOW or KOSAN PATENT RIGHTS or any biological materials provided
to LICENSEE by KOSAN or any progeny or derivative thereof, or (iv) is claimed or
contained within a chemical genus, as defined in any issued VALID CLAIM within
the PATENT RIGHTS, or in a VALID CLAIM within the PATENT RIGHTS of a pending
application for such a patent which application is being prosecuted in good
faith, and as to which one member of such chemical genus is within (i), (ii) or
(iii) above. For purposes of determining whether a given composition is a
DERIVATIVE, it is understood that a compound which meets one or more of the
foregoing criteria and is discovered, identified, synthesized or acquired on or
before the CUTOFF DATE, shall be included as a DERIVATIVE notwithstanding
whether the composition was identified by LICENSEE as being active after the end
of the RESEARCH PROGRAM. For purposes of this Section 1.14, the CUTOFF DATE
shall mean: (i) if the RESEARCH PROGRAM continues for at least two (2) years,
the date two (2) years after the end of the NON-EXCLUSIVE SCREENING PERIOD, (ii)
if the EXCLUSIVE SCREENING PERIOD and the NON-EXCLUSIVE SCREENING PERIOD
terminate pursuant to Section 19.1.3, the date two (2) years after the effective
date of any such termination, and (iii) if the

 

3.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

entire AGREEMENT terminates prior to the second anniversary of the EFFECTIVE
DATE, the date two years after the effective date of any such termination.
“DERIVATIVE” shall include any compound synthesized based on, or derived from,
another DERIVATIVE, as described in subsections (i) through (iv) above.
Notwithstanding the above, DERIVATIVE shall not include any compound which is
conceived and synthesized by or on behalf of LICENSEE after the CUTOFF DATE,
unless such compound is within the scope of a patent within the KOSAN PATENT
RIGHTS or RWJPRI PATENT RIGHTS which (i) was issued as of the CUTOFF DATE, or
(ii) issued from a patent application pending as of the CUTOFF DATE (or a
division or continuation of such an application), and issued after such date.

 

1.15 “DESIGNATION NOTICE” shall have the meaning set forth in Section 3.5.

 

1.16 “DEVELOPMENT” shall mean all work involved in STAGES O, I, II, and III for
a PRODUCT in any country or territory.

 

1.17 “DEVELOPMENT PLAN” shall mean the plan for DEVELOPMENT of a PRODUCT
pursuant to Article 5.

 

1.18 “EFFECTIVE DATE” shall mean the date at the head of this AGREEMENT.

 

1.19 “EXCLUDED TECHNOLOGY” shall mean any intellectual property owned or
controlled by KOSAN or its AFFILIATES relating to the creation, or generation of
polyketides or their genes, the practice of combinatorial biosynthesis or
cell-free enzymatic synthesis to make polyketides or other modular enzyme [**]
produced compounds. It is understood that EXCLUDED TECHNOLOGY shall not include
intellectual property necessary for RWJPRI to make chemical modifications of the
MACROLIDE scaffolds prepared by KOSAN or for RWJPRI to otherwise carry out its
activities pursuant to the RESEARCH PLAN during the RESEARCH TERM, to conduct
process development and strain selection research with cells provided to RWJPRI
by KOSAN for the production of MACROLIDES and/or AROMATIC POLYKETIDES, to
produce LICENSED PRODUCTS for DEVELOPMENT and commercialization purposes, and to
characterize, evaluate and test such LICENSED PRODUCTS.

 

1.20 “EXCLUSIVE SCREENING PERIOD” shall mean the period commencing on the
EFFECTIVE DATE and ending one (1) year after the end of the RESEARCH PROGRAM.

 

1.21 “FDA” shall mean the United States Food and Drug Administration.

 

1.22 “FIELD” shall mean the treatment of bacterial infections for all human and
animal pharmaceutical applications.

 

1.23 “FINISHED PRODUCT” shall mean the finished pharmaceutical form, in any
formulation, of a PRODUCT packaged for sale to a THIRD PARTY.

 

4.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.24 “FTE” shall mean a full time scientific person with appropriate academic
credentials and training dedicated to the RESEARCH PROGRAM or in the case of
less than a full-time dedicated scientific person, a full-time, equivalent
scientific person year (based upon a total of fifty-two (52) weeks or two
thousand eighty (2080) hours per year, with the foregoing including all working
days and vacations, paid holidays, sick days, etc., consistent with KOSAN’s
normal business practices) of scientific work, on or directly related to the
RESEARCH, carried out by such a person. Included are research scientists (Ph.D.
or equivalent) and their associates (MS or BS). Excluded are project management
personnel, administrative facilities support, general information and computer
support, laboratory support and other internal or external support personnel
involved in the RESEARCH PROGRAM.

 

1.25 “IND” shall mean an Investigational New Drug Application filed pursuant to
the requirements of the FDA as more fully defined in 21 C.F.R. Section 312.3 or
its equivalent in any MAJOR MARKET COUNTRY or in the European Economic
Community.

 

1.26 “JDAC” shall mean the Joint Development Advisory Committee described in
Section 5.1.1 below.

 

1.27 “JRC” shall mean the Joint Research Committee described in Section 2.3.1
below.

 

1.28 “KNOW-HOW” shall mean all information, not generally known to the public,
including techniques and data, including but not limited to, screens, models,
methods, assays, inventions, discoveries, trade secrets, improvements, and
technical information, together with all experience, data, formulas, procedures
and results, and including all chemical, pharmacological, toxicological,
clinical, analytical and quality control data, in each case, which is necessary
or materially useful in the development, manufacturing or use of LICENSED
COMPOUNDS or PRODUCTS. Notwithstanding the foregoing, KNOW-HOW shall not include
any biological materials or the subject matter covered by any published patent
or patent application.

 

1.29 “KOSAN KNOW-HOW” shall mean all KNOW-HOW which (i) KOSAN owns as of the
EFFECTIVE DATE, and which relates to the FIELD, or (ii) is developed by KOSAN in
performance of the RESEARCH PROGRAM during the RESEARCH TERM. It is understood
and agreed that the KOSAN KNOW-HOW shall not include any EXCLUDED TECHNOLOGY.

 

1.30 “KOSAN PATENT RIGHTS” shall mean (i) the patents and patent applications
identified in Exhibit C hereof, and in respect of such letters patent, and
patent applications, all corresponding Patent Co-operation Treaty applications,
European Patent Convention applications or applications under similar
administrative international conventions and corresponding national patents and
patent applications, together with any divisional, continuation, (but not a
continuation-in-part except to the extent described in (ii) or (iii) below),
substitution, reissue, extension, supplementary protection certificate or other
application based thereon; and (ii) other patents or patent applications to the
extent they disclose and claim inventions made by KOSAN in performance of the
RESEARCH PROGRAM, and (iii) any other

 

5.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

patents or patent applications containing one or more claims covering the
manufacture, use or sale of a PRODUCT to the extent such patents or patent
applications disclose and claim inventions made by KOSAN during the EXCLUSIVE
SCREENING PERIOD, in each case, which is necessary or materially useful for the
development, manufacture or use of LICENSED COMPOUNDS or PRODUCTS, and which
KOSAN has rights to grant licenses to (e.g., have not been developed in the
course of an exclusive collaboration with a THIRD PARTY or exclusively licensed
to a THIRD PARTY). It is understood and agreed that the KOSAN PATENT RIGHTS
shall not include any EXCLUDED TECHNOLOGY.

 

1.31 “LICENSED COMPOUND” shall mean a particular MACROLIDE or AROMATIC
POLYKETIDE, as the case may be, with respect to which RWJPRI has provided a
DESIGNATION NOTICE and acquired an exclusive license pursuant to Section 3.5.
For purposes of this AGREEMENT, each CLOSE STRUCTURAL ANALOG of any such
LICENSED COMPOUND shall also be deemed to be a LICENSED COMPOUND.

 

1.32 “MACROLIDE(S)” shall mean [**] polyketide [**] polyketide [**], in each
case, which are actually utilized in connection with the RESEARCH PROGRAM that
(i) exist in KOSAN’s proprietary compound library as of the EFFECTIVE DATE; or
(ii) are synthesized or acquired by or on behalf of KOSAN or LICENSEE in
connection with the RESEARCH PROGRAM.

 

1.33 “MAJOR MARKET COUNTRY” shall mean each of the United States, United
Kingdom, Germany, France, Italy, Spain or Japan.

 

1.34 “MARKETING AUTHORIZATION” shall mean all allowances and approvals
(including pricing and reimbursement approvals) granted by the appropriate
federal, state and local regulatory agencies, departments, bureaus or other
governmental entities within a country necessary to market and SELL PRODUCT.

 

1.35 “MOTILIDE ACTIVITY” shall mean [**].

 

1.36 “NCE” shall mean a MACROLIDE which has ANTIBIOTIC ACTIVITY in accordance
with criteria set forth in the RESEARCH PLAN.

 

1.37 “NDA” shall mean a New Drug Application and any supplements filed pursuant
to the requirements of the FDA, including all documents, data and other
information concerning the PRODUCT which are necessary for or included in, FDA
approval to market such PRODUCT as more fully defined in 21 C.F.R. section
314.50 ET SEQ., as well as equivalent submissions to the appropriate health
authorities in other countries.

 

1.38 “NET SALES” shall mean the revenue billed by ORTHO or an AFFILIATE or
SUBLICENSEE from the sale of PRODUCTS to independent THIRD PARTIES, less the
following amounts: (i) discounts, including cash discounts, or rebates,
including rebates to governmental agencies such as Medicaid rebates and the
like, actually allowed or granted, (ii)

 

6.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

credits or allowances actually granted upon claims or returns regardless of the
party requesting the return, (iii) freight charges paid for delivery, (iv) taxes
or other governmental charges levied on or measured by the billed amount, when
included in billing, as adjusted for rebates and refunds, and (v) provisions for
uncollectible amounts determined in accordance with U.S. Generally Accepted
Accounting Practices, consistently applied to all products of the selling party.
A “sale” shall include any transfer or other disposition for consideration, and
NET SALES shall include the fair market value of all other consideration
received by LICENSEE or its AFFILIATES or SUBLICENSEES in respect of any grant
of rights to make, use, sell or otherwise distribute PRODUCTS, whether such
consideration is in cash, payment in kind, exchange or another form. In the case
of discounts on “bundles” of products or services which include PRODUCTS, ORTHO
may with notice to KOSAN calculate NET SALES by discounting the bona fide list
price of a PRODUCT by the average percentage discount of all products of ORTHO
and/or its AFFILIATES or SUBLICENSEES in a particular “bundle”, calculated as
follows:

 

Average percentage discount


on a particular “bundle”

   =    1 - A/B) x 100

 

where A equals the total discounted price of a particular “bundle” of products,
and B equals the sum of the undiscounted bona fide list prices of each unit of
every product in such “bundle.” ORTHO shall provide KOSAN documentation,
reasonably acceptable to KOSAN, establishing such average discount with respect
to each “bundle.” If ORTHO cannot so establish the average discount of a
“bundle”, NET SALES shall be based on the undiscounted list price of the PRODUCT
in the “bundle.” If a PRODUCT in a “bundle” is not sold separately and no bona
fide list price exists for such PRODUCT, the parties shall negotiate in good
faith an imputed list price for such PRODUCT, and NET SALES with respect thereto
shall be based on such imputed list price.

 

In the event that PRODUCTS are sold in the form of combination products
containing one or more active ingredients other than the PRODUCT, NET SALES for
such combination products will be calculated by multiplying actual NET SALES of
such combination products by the fraction A/(A+B) where A is the invoice price
of the PRODUCT if sold separately, and B is the total invoice price of any other
active component or components in the combination, if sold separately by
LICENSEE or an AFFILIATE OR SUBLICENSEE.

 

If on a country-by-country basis the other active component or components in the
combination are not sold separately in said country by the LICENSEE or an
AFFILIATE or SUBLICENSEE, NET SALES, for the purpose of determining royalties on
the combination products shall be calculated by multiplying actual NET SALES of
such combination products by the fraction A/C where A is the invoice price of
the PRODUCT if sold separately and C is the invoice price of the combination
product.

 

7.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

If on a country-by-country basis neither the PRODUCT nor the combination product
is sold separately in said country by the LICENSEE or an AFFILIATE or
SUBLICENSEE, NET SALES for purposes of determining royalties on the combination
products shall be reasonably allocated between the LICENSED PRODUCT and the
other active components based on their relative value as determined by the
parties in good faith.

 

1.39 “NON-EXCLUSIVE SCREENING PERIOD” shall mean the period commencing on the
EFFECTIVE DATE and continuing until three (3) years after the end of the
EXCLUSIVE SCREENING PERIOD.

 

1.40 “PATENT RIGHTS” shall mean all United States and foreign patents (including
all reissues, extensions, substitutions, confirmations, re-registrations,
re-examinations, revalidations and patents of addition) and patent applications
(including, without limitation, all continuations, continuations-in-part and
divisions thereof) in each case, claiming an invention which is necessary or
useful for the design, development, testing, use, manufacture or sale of
LICENSED COMPOUNDS or PRODUCTS.

 

1.41 “PHASE I”, “PHASE II”, and “PHASE III” shall mean Phase I (or Phase I/II),
Phase II, and Phase III clinical trials, respectively, in each case as
prescribed by the regulations of the applicable government agency or other
regulatory entity.

 

1.42 “PRODUCT” shall mean any pharmaceutical product containing a LICENSED
COMPOUND or a DERIVATIVE thereof which is selected for DEVELOPMENT and/or
marketing by LICENSEE or its AFFILIATES or SUBLICENSEES.

 

1.43 “PROJECT” shall mean each of the Fast Track Project and the SAR Project.

 

1.44 “RESEARCH FUNDING” shall mean the funding to be paid by RWJPRI to KOSAN for
the conduct of the RESEARCH PROGRAM.

 

1.45 “RESEARCH PLAN” shall have the meaning described in Section 2.2 hereof and
shall be attached as Exhibit A.

 

1.46 “RESEARCH PROGRAM” shall mean all research and development performed in the
course of performing the PROJECTS pursuant to the RESEARCH PLAN during the
RESEARCH TERM.

 

1.47 “RESEARCH TERM” shall mean the period set forth in Section 2.5 hereunder,
unless this AGREEMENT or the RESEARCH TERM is earlier terminated under Article
19 below.

 

1.48 “RESERVED COMPOUND” shall mean a MACROLIDE with ANTIBIOTIC ACTIVITY that is
designated by RWJPRI pursuant to Section 3.5.6 below.

 

8.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.49 “RWJPRI KNOW-HOW” shall mean such KNOW-HOW which RWJPRI or ORTHO or its
AFFILIATE discloses to KOSAN under this AGREEMENT.

 

1.50 “RWJPRI PATENT RIGHTS” shall mean any patents and patent applications,
including all corresponding Patent Co-operation Treaty applications, European
Patent Convention applications or applications under similar administrative
international conventions, and corresponding national patents and patent
applications, together with any divisional, continuation, continuation-in-part,
substitution, reissue, extension, supplementary protection certificate or other
application based thereon, owned or controlled by LICENSEE or its AFFILIATES,
and to which LICENSEE or its AFFILIATES has the ability to grant a license or
sublicense to without violating the terms of any agreement with any THIRD PARTY.

 

1.51 “SELLER” shall mean one who SELLS.

 

1.52 “SOLD,” “SALE,” “SALES,” “SELL,” “SELLING” and “SELLS” shall refer to the
act of selling or disposing of for value.

 

1.53 “STAGE O” shall mean that portion of the DEVELOPMENT program which starts
with the selection of a LICENSED COMPOUND for development into a PRODUCT under
Article 5 hereunder and which generally provides for toxicological and
pharmacological studies as well as drug substance and drug product formulation
and manufacturing development necessary to obtain the permission of regulatory
authorities to begin and continue human clinical testing.

 

1.54 “STAGE I” shall mean that portion of the DEVELOPMENT program which provides
for the first introduction into humans of a PRODUCT with the purpose of
determining safety, metabolism, absorption, elimination and other
pharmacological action in humans as well as additional development work on
animal toxicity, metabolism, drug substance and drug product formulation and
manufacturing development to ensure continuation of human clinical testing.

 

1.55 “STAGE II” shall mean that portion of the DEVELOPMENT PROGRAM which
provides for the initial trials of PRODUCT on a limited number of patients for
the purposes of determining dose and evaluating safety and preliminary efficacy
data in the proposed therapeutic indication as well as additional development
work on animal toxicity, metabolism, drug substance and drug product formulation
and manufacturing development to ensure continuation of human clinical testing.

 

1.56 “STAGE III” shall mean that portion of the DEVELOPMENT PROGRAM which
provides for continued trials of PRODUCT on sufficient numbers of patients to
establish the safety and efficacy of a PRODUCT to support MARKETING
AUTHORIZATION in the proposed indication. In addition, all other development
work on animal toxicity, metabolism, drug substance and drug product formulation
and manufacturing development will be finalized in STAGE III.

 

9.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.57 “STANFORD LICENSE” shall mean that certain License Agreement effective as
of March 11, 1996, as amended March 31, 1996, entered by and between KOSAN and
the Board of Trustees of Leland Stanford Jr. University.

 

1.58 “SUBLICENSEE” shall mean, with respect to a particular PRODUCT, a THIRD
PARTY to whom LICENSEE has granted a licensee or sublicense to make and sell
such PRODUCT. As used in this AGREEMENT, “SUBLICENSEE” shall also include a
THIRD PARTY to whom LICENSEE has granted the right to distribute such PRODUCT,
provided that such THIRD PARTY is responsible for marketing or promoting such
PRODUCTS within the applicable territory.

 

1.59 “THIRD PARTY” shall mean any party other than KOSAN or LICENSEE or
AFFILIATES of either of them.

 

1.60 “USE,”“USES” and “USED” shall refer to the act of using for any commercial
purposes whatsoever.

 

1.61 “VALID CLAIM” shall mean a claim of an issued, unexpired patent, or a claim
being prosecuted in a pending patent application, in each case, which is within
the PATENT RIGHTS. A claim of an issued, unexpired patent shall be presumed to
be valid unless and until it has been held to be invalid by a final judgement of
a court of competent jurisdiction from which no appeal can be or is taken. For
the purposes of royalty determination and payment under Article 6 hereof, any
claim being prosecuted in a pending patent application for a period of up to
five (5) years from the filing date of such application shall be deemed to a
VALID CLAIM, provided, that each claim in such an application shall again become
a VALID CLAIM when and if a patent issues thereon.

 

ARTICLE 2

 

RESEARCH

 

2.1 RESEARCH PROGRAM. Subject to the terms and conditions herein, KOSAN hereby
agrees to conduct the RESEARCH PROGRAM in collaboration with RWJPRI with a goal
of discovering, identifying and synthesizing LICENSED COMPOUNDS for DEVELOPMENT
by RWJPRI into one or more PRODUCTS for commercialization by ORTHO, an AFFILIATE
or SUBLICENSEE.

 

2.2 RESEARCH PLAN. The RESEARCH PROGRAM shall be conducted in accordance with
the overall RESEARCH PLAN attached hereto as Exhibit A, as may be amended from
time to time with the agreement of the parties.

 

10.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.3 MANAGEMENT.

 

2.3.1 JRC. The parties shall establish a Joint Research Committee (“JRC”) within
thirty (30) days of the EFFECTIVE DATE to administer the RESEARCH PROGRAM. Each
party shall present one consolidated view and have one vote on any issue. All
decisions of the JRC must be unanimous.

 

2.3.2 MEMBERSHIP. The JRC shall include three (3) representatives of each of
LICENSEE and KOSAN, each Party’s members selected by that party. KOSAN and
LICENSEE may each replace its JRC representatives at any time, upon written
notice to the other party. From time to time, the JRC may establish
subcommittees, to oversee particular projects or activities, and such
subcommittees will be constituted as the JRC agrees.

 

2.3.3 MEETINGS; MINUTES. During the EXCLUSIVE SCREENING PERIOD, the JRC shall
meet at least quarterly, or more frequently as agreed by the parties, at such
locations as the parties agree, and will otherwise communicate regularly by
telephone, electronic mail, facsimile and/or video conference. With the consent
of the parties, other representatives of KOSAN or LICENSEE may attend JRC
meetings as nonvoting observers. Each party shall be responsible for all of its
own expenses associated with attendance of such meetings. The first meeting of
the JRC shall occur within forty-five (45) days after the EFFECTIVE DATE. The
JRC shall prepare written minutes of each JRC meeting and a written record of
all JRC decisions, whether made at a JRC meeting or otherwise. A written record
shall be provided to each party by the presenting party of all materials
presented at meetings of the JRC.

 

2.3.4 FUNCTIONS OF THE JRC. The JRC shall be responsible for managing the
RESEARCH PROGRAM. In carrying out this function, the JRC will:

 

(i) oversee directed research activities to be undertaken under the RESEARCH
PROGRAM in accordance with the RESEARCH PLAN, which will specify the details by
which the parties will conduct the Research;

 

(ii) review progress of the RESEARCH PROGRAM, revise the RESEARCH PLAN as it
deems appropriate, set priorities for research activities, review results
achieved, and provide general guidance to assist the overall program in meeting
its objective of fostering successful identification of LICENSED COMPOUNDS for
DEVELOPMENT by RWJPRI;

 

(iii) advise RWJPRI regarding the selection of LICENSED COMPOUNDS for full
DEVELOPMENT under Article 5;

 

(iv) attempt to settle disputes or disagreements between the parties regarding
the performance of the RESEARCH PROGRAM hereunder;

 

11.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(v) approve any material agreements with THIRD PARTIES to be made by KOSAN
related to performance of the RESEARCH PROGRAM under this AGREEMENT; and

 

(vi) perform such other functions as are appropriate to further the purposes of
this AGREEMENT as determined by the parties.

 

2.3.5 DISPUTE RESOLUTION. If the JRC fails to reach unanimous agreement on any
issue being considered by the JRC, and which after a reasonable amount of
discussion between the JRC representatives of RWJPRI and KOSAN cannot be
resolved, the issue will be referred to the Chief Executive Officer of KOSAN and
the Vice President, Drug Discovery, RWJPRI, for resolution. If there is no
resolution of the issue at that level, and the issue pertains to the RESEARCH
PLAN, the status quo as reflected in the last previous approved RESEARCH PLAN
shall remain in effect. If the issue pertains to making a Go/No-GO DECISION for
a given PROJECT, RWJPRI shall make the final determination.

 

2.3.6 INFORMATION AND ACCESS. KOSAN and RWJPRI shall provide the JRC, its
members and authorized representatives with reasonable access during regular
business hours to all records and documents relating to the performance of this
AGREEMENT which it reasonably may request in order to perform its obligations
hereunder; provided that if such documents are under a bona fide obligation of
confidentiality to a THIRD PARTY, KOSAN or RWJPRI, as the case may be, may
withhold access thereto to the extent necessary to satisfy such obligation.

 

2.4 RESPONSIBILITIES.

 

2.4.1 REASONABLE EFFORTS. RWJPRI and KOSAN shall each use reasonable efforts to
conduct the RESEARCH PROGRAM in a professional manner in accordance with the
applicable RESEARCH PLAN within the time schedules contemplated therein.

 

2.4.2 RESOURCES. Each party agrees to commit the personnel, facilities,
expertise and other resources necessary to perform its obligations under the
RESEARCH PLAN; provided, however, that neither party warrants that the RESEARCH
PROGRAM shall achieve any of the research objectives contemplated by them.

 

2.4.3 KOSAN RESEARCH EFFORTS. KOSAN agrees to commit to the RESEARCH PROGRAM
such efforts as are specified in the RESEARCH PLAN, to maintain and utilize the
scientific staff, laboratories, offices and other facilities consistent with
such undertaking, and to reasonably cooperate with RWJPRI in the conduct of the
RESEARCH PROGRAM. KOSAN agrees that, on average for each twelve (12) month
period during the RESEARCH TERM, KOSAN shall dedicate FTEs to each phase of each
PROJECT and the RESEARCH PROGRAM as specified the RESEARCH PLAN.

 

12.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.4.4 SUBCONTRACTORS. KOSAN may have work performed by THIRD PARTY collaborators
as provided in the RESEARCH PLAN or otherwise approved by the JRC.

 

2.4.5 INFORMATION AND REPORTS.

 

(a) DISCLOSURES.

 

(i) Each party will make available and use all reasonable efforts to disclose to
the other party the information necessary to conduct the other party’s
responsibilities under the RESEARCH PLAN and all KNOW-HOW relating to (a)
MACROLIDES which are RESERVED COMPOUNDS, and (b) all MACROLIDES and AROMATIC
POLYKETIDES that are designated as LICENSED COMPOUNDS, and (c) the activity of
such MACROLIDES and AROMATIC POLYKETIDES, including information regarding
compounds synthesized or discovered, initial leads, activities of leads,
derivatives, results of IN VITRO and IN VIVO studies, assay techniques and new
assays. Significant discoveries or advances shall be communicated as soon as
practical after such KNOW-HOW is obtained or its significance is appreciated.

 

(ii) Subject to its obligations to THIRD PARTIES, KOSAN will make available and
use all reasonable efforts to disclose to RWJPRI KNOW-HOW necessary for RWJPRI
to make chemical modifications of the MACROLIDE scaffolds provided by KOSAN to
RWJPRI in accordance with the RESEARCH PLAN, to conduct process development and
strain selection research with respect to LICENSED COMPOUNDS, to make PRODUCTS
for DEVELOPMENT and commercialization purposes, to characterize, evaluate and
test such PRODUCTS and to otherwise carry out its activities pursuant to the
RESEARCH PLAN and DEVELOPMENT PLAN.

 

(iii) RWJPRI will make available and use all reasonable efforts to disclose to
KOSAN such RWJPRI KNOW-HOW necessary or materially useful in evaluating
MACROLIDES, AROMATIC POLYKETIDES and DERIVATIVES of the preceding.

 

(b) REPORTS. The JRC shall periodically and not less often than semiannually
during the RESEARCH TERM, request and the parties shall have the obligation to
prepare and provide to the JRC, written reports summarizing the progress of the
research performed by or sponsored by the parties pursuant to the RESEARCH PLAN
during the preceding half-year. In addition, the parties will exchange at least
quarterly verbal or written reports presenting a meaningful summary of their
activities performed in connection with the RESEARCH PROGRAM.

 

(c) PROJECT COORDINATOR. Each party shall designate a single project coordinator
whose duties shall be to oversee matters arising under the provisions of this
AGREEMENT and to facilitate the communication of research results. Such project
coordinator shall be responsible for day-to-day worldwide coordination of the
RESEARCH PROGRAM and will serve to facilitate communication between the parties
relating to the RESEARCH

 

13.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PROGRAM. Each party may change its designated project coordinator upon notice to
the other party.

 

(d) RECORDS. Personnel working on the RESEARCH PROGRAM shall use all reasonable
efforts to make accurate laboratory notebook records of the RESEARCH PROGRAM in
a manner suitable for use in United States patent prosecution and litigation.
Each party shall be permitted to review such laboratory notebooks and records at
any reasonable time and to obtain copies thereof for further review by the other
party. Each party shall make reasonable effort to safeguard such notes and
records against theft and loss by fire, flood or other damage.

 

(e) ASSIGNMENT AGREEMENTS. To the extent permitted by applicable law, KOSAN
shall require all persons, agents, contractors, and consultants employed or
retained by KOSAN to work on the RESEARCH PROGRAM, prior to beginning such
employment, to be bound in writing to (i) assign to KOSAN all rights, title and
interest in and to any ideas, discoveries, improvements, inventions, KNOW-HOW,
patents, patent applications, and the like which were made or conceived in
performing the RESEARCH PROGRAM, and to sign all documents and give lawful
assistance necessary for filing, and defending patents, and patent applications
in all countries, whether such filing is by KOSAN, or designees or assignees
thereof, and (ii) to be bound in writing to provisions of confidentiality
substantially similar to those of Article 9 hereof.

 

2.5 RESEARCH TERM. The RESEARCH PROGRAM shall commence on the EFFECTIVE DATE and
continue for two (2) years thereafter (such period and any extension thereof
referred to as the “RESEARCH TERM”). The RESEARCH TERM may be extended as
follows: (i) the RESEARCH TERM shall automatically be emended to include any
CONTINGENT WORK undertaken by the parties pursuant to Section 2.6.4; (ii) RWJPRI
shall have the one-time option, exercisable by written notice to KOSAN not later
than ninety (90) days prior to the expiration of the then-current RESEARCH TERM,
to extend the RESEARCH TERM for one additional period of up to six (6) months at
the level of funding and FTE rate applicable to the preceding six (6) month
period, unless otherwise agreed by the JRC; and (iii) the RESEARCH PROGRAM may
be extended by mutual written agreement of KOSAN and LICENSEE.

 

2.6 GO/NO-GO DECISIONS.

 

2.6.1 RESEARCH FUNDING. At each DECISION POINT for each PROJECT, RWJPRI shall
have the right to elect whether to proceed with the CONTINGENT WORK for such
PROJECT consequent to such DECISION POINT. It is understood and agreed that
RWJPRI must provide RESEARCH FUNDING as set forth in the RESEARCH PLAN until at
least the second anniversary of the EFFECTIVE DATE subject to the provisions of
Article 19. RWJPRI shall provide RESEARCH FUNDING (i) for the Fast Track
PROJECT, until the earlier of (a) identification of a MACROLIDE as an NCE in the
Fast Track PROJECT (“N1” in Exhibit A) or (b) twelve (12) months from the
EFFECTIVE DATE, and (ii) for the SAR PROJECT, until

 

14.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the earlier of (x) identification of [**] MACROLIDES as NCEs in the SAR PROJECT
(“N2” and “N3” in Exhibit A) or (y) twenty-four (24) months from the EFFECTIVE
DATE.

 

2.6.2 DECISION POINTS. The DECISION POINTS for the PROJECTS will be as follows:

 

PROJECT

--------------------------------------------------------------------------------

  

DECISION EVENTS

--------------------------------------------------------------------------------

  

DECISION TIME

--------------------------------------------------------------------------------

Fast Track

  

Identification of a [**]as an NCE

(“N1” in Exhibit A)

  

15 months from the

EFFECTIVE DATE

SAR

  

Identification of a [**]as an NCE

(“N2” in Exhibit A)

  

24 months from the

EFFECTIVE DATE for “N2”

    

Identification of a [**]as an NCE

(“N3” in Exhibit A)

  

36 months from the

EFFECTIVE DATE for N3

 

A DECISION POINT for a PROJECT shall occur upon the earlier of (i) the
occurrence of the applicable Decision Event, or (ii) the applicable Decision
Time; provided, at any time RWJPRI with notice to KOSAN may elect to proceed
with the CONTINGENT WORK for either PROJECT, and in such case such election
shall be deemed a GO DECISION, subject to Sections 2.6.4 and 2.7.4. Upon
reaching a DECISION POINT, RWJPRI shall notify KOSAN whether RWJPRI wishes to
proceed with the applicable CONTINGENT WORK.

 

2.6.3 EXTENSION OF DECISION POINTS. RWJPRI shall have the right to extend the
DECISION POINT of the Fast Track PROJECT for [**]and/or the SAR PROJECT for
[**], in each case, with at least [**] advance notice to KOSAN. In any such
event, RWJPRI agrees to fund the applicable PROJECT during the extension period
at the FTE level required under the RESEARCH PLAN for the [**] period preceding
the applicable DECISION POINT, and any such extension shall constitute an
extension of the RESEARCH TERM subject to Section 2.5. The parties may, but
shall have no obligation to, agree on additional extensions of the DECISION
POINT(S) for each or both PROJECTS.

 

2.6.4 CONSEQUENCE OF A GO DECISION. In the event that a GO DECISION is made with
respect to a particular PROJECT, the parties shall immediately commence the
CONTINGENT WORK with respect to such PROJECT, and RWJPRI shall fund the
CONTINGENT FTEs therefore for the periods set forth in the RESEARCH PLAN. In the
event of a GO DECISION in the Fast Track PROJECT, then RWJPRI will provide
further RESEARCH FUNDING for the Fast Track PROJECT for an [**]. In the event of
a GO DECISION with respect to the first NCE (“N2”) and/or second NCE (“N3”) in
the SAR PROJECT, then RWJPRI will provide further RESEARCH FUNDING for the SAR
PROJECT for an [**] period for each NCE with respect to which there has been a
GO DECISION.

 

2.6.5 CONSEQUENCE OF A NO-GO DECISION. In the event that a NO-GO DECISION is
made with respect to a particular PROJECT at a DECISION POINT for that

 

15.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PROJECT, that PROJECT shall terminate and cease to be part of the RESEARCH
PROGRAM. In the event of termination of both research PROJECTS, LICENSEE’s
rights and license to the MACROLIDES made in such PROJECTS, and the
corresponding intellectual property rights shall terminate concurrently, subject
to RWJPRI’s non-exclusive right pursuant to Section 3.2.1 to continue screening
the MACROLIDES [**] MOTILIDE [**] ANTI-INFLAMMATORY ACTIVITIES other than
ANTIBIOTIC ACTIVITY. In any such event, at KOSAN’s request, RWJPRI shall grant
to KOSAN an exclusive, worldwide, royalty-free license to RWJPRI’s interest in
any RWJPRI KNOW-HOW and RWJPRI PATENT RIGHTS to make, use and sell the
MACROLIDES [**] CLOSE STRUCTURAL ANALOGS thereof conceived or reduced to
practice in connection with such PROJECTS. Notwithstanding the foregoing, RWJPRI
shall retain ownership of the RWJPRI PATENT RIGHTS and RWJPRI KNOW-HOW, and the
right to practice the RWJPRI KNOW-HOW and RWJPRI PATENT RIGHTS to conduct
internal research, and, subject to its obligations under this AGREEMENT, to
make, use and sell compounds (other than the MACROLIDES [**] CLOSE STRUCTURAL
ANALOGS that were conceived or reduced to practice in connection with the
terminated PROJECTS, or their DERIVATIVES).

 

2.6.6 PROJECT MANAGEMENT. Each PROJECT shall be managed by the parties
independently of the other PROJECT. DECISIONS impacting the continuation of any
individual PROJECT (e.g., Go/No-GO DECISIONS with respect any given PROJECT)
will not affect the continuation of the other PROJECT. So long as any one of the
PROJECTS is on-going, the RESEARCH PROGRAM shall be deemed to be in effect.

 

2.7 RESEARCH PROGRAM FUNDING.

 

2.7.1 FTE FUNDING. For the conduct of the RESEARCH PROGRAM by KOSAN, RWJPRI
shall pay KOSAN RESEARCH FUNDING on an annualized FTE basis (FTE-years). FTE
positions will be paid at an annual rate of $[**] per FTE during the [**]
CONTRACT YEARS of the RESEARCH PROGRAM, and thereafter shall be revised annually
to reflect increases in the CPI, using 1998 as the base year, according to the
following formula:

 

[**]

 

Where CPI is a fraction, the numerator of which is the difference between the
Consumer Price Index (All Urban Consumers, U.S. City Average for All Items, with
1982-84 = 100) as of the last month of the research year immediately preceding
the research year to be adjusted and the Consumer Price Index as of the last
month before the EFFECTIVE DATE, and the denominator of which is the Consumer
Price Index as of the last month before the EFFECTIVE DATE.

 

2.7.2 TIMING OF PAYMENTS. Research funding shall be paid in four (4) equal
quarterly installments during each Calendar Year, payable in advance on or about
January 1, April 1, July 1, and October 1; provided that the first quarterly
payment for the first CONTRACT YEAR shall be due ten (10) days after the
EFFECTIVE DATE. Any payment for a portion of a quarter shall be made on a pro
rata basis.

 

16.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.7.3 USE OF RESEARCH FUNDS. All funds provided by RWJPRI under this Section 2.7
shall be used by KOSAN in the conduct of the RESEARCH PROGRAM, except as
expressly provided in Section 2.7.4. Subject to the approval of the JRC and
minimum FTE commitments for each PROJECT set forth in the RESEARCH PLAN,
RWJPRI-funded KOSAN FTE’s may be used in either of the PROJECTS. RWJPRI shall be
under no obligation to provide FTE support to KOSAN beyond the levels stated
above except at RWJPRI’s sole discretion. KOSAN shall have no obligation to
expend any amount on the RESEARCH PROGRAM except the amounts paid by RWJPRI.

 

2.7.4 EARLY SUCCESS. In the event that an NCE is designated in the Fast Track
Project and/or both NCEs are designated in the SAR Project, or RWJPRI elects to
initiate the CONTINGENT WORK for either PROJECT prior to the applicable DECISION
POINT, then within [**] RWJPRI shall pay to KOSAN any remaining FTE support
allocated in the RESEARCH PLAN for such PROJECT for research which was to be
conducted prior to the commencement of the applicable CONTINGENT WORK for the
applicable PROJECT. KOSAN may, but shall have no obligation to, expend such
amounts on the RESEARCH PROGRAM.

 

2.7.5 SUPPLIES AND EQUIPMENT. The purchase of any item including, but not
limited to, equipment, materials and cell lines reasonably required by KOSAN to
carry out the RESEARCH PROGRAM shall be paid for by KOSAN and shall be owned by
KOSAN. KOSAN may, but shall not be required to, purchase items including, but
not limited to, equipment, materials and cell lines that would be useful, but
are not required by KOSAN to carry out the RESEARCH PROGRAM, and any such items
shall be owned by KOSAN. With the approval of the JRC, such items may be
purchased with RESEARCH FUNDING. RWJPRI shall inform KOSAN if it has equipment
available which it believes would be useful for the conduct of the RESEARCH
PROGRAM, and discuss with KOSAN the possible use of such equipment by KOSAN for
such purpose.

 

2.7.6 THIRD PARTY LICENSES. In the event that KOSAN or LICENSEE becomes aware
that it is necessary for KOSAN to acquire a license from any THIRD PARTY
specifically for the conduct of the RESEARCH PROGRAM, such party shall inform
the JRC, and the JRC shall discuss which party will be responsible for acquiring
such license and how the costs of negotiating and preparing such license, as
well as any payments thereunder, shall be allocated. Notwithstanding the above,
it is understood that KOSAN shall be responsible for [**] due (i) under the
STANFORD LICENSE, and (ii) to any THIRD PARTY for intellectual property rights
which are necessary for the practice by KOSAN of the KOSAN PATENT RIGHTS
existing as of the EFFECTIVE DATE for the creation or preparation of MACROLIDES
or AROMATIC POLYKETIDES, and which are within the scope of an issued patent or
published patent application owned by a THIRD PARTY as of the EFFECTIVE DATE.

 

2.8 AUDIT. KOSAN will maintain complete and accurate records which are relevant
to its expenditure of Research funding provided to it by RWJPRI pursuant to
Section 2.7 hereof.

 

17.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Such records shall be open during regular business hours for a period of [**]
from creation of individual records for examination at RWJPRI’s expense for the
sole purpose of verifying that KOSAN has devoted to the RESEARCH PROGRAM the
FTE’s required by Section 2.4.3 above; provided however, that such right may not
be exercised more than once in any calendar year. RWJPRI shall be entitled to a
credit against future research payments or a refund in the event such audit
reveals that the proper FTE’s were not allocated in accordance with Section
2.4.3 above.

 

ARTICLE 3

 

SCREENING BY LICENSEE

 

3.1 EXCLUSIVE SCREENING.

 

3.1.1 ANTIBIOTIC ACTIVITY. During the EXCLUSIVE SCREENING PERIOD, RWJPRI shall
have the exclusive right to screen MACROLIDES provided by KOSAN for ANTIBIOTIC
ACTIVITY in accordance with the RESEARCH PLAN. Until the termination of the
EXCLUSIVE SCREENING PERIOD, KOSAN agrees that during the EXCLUSIVE SCREENING
PERIOD (i) it shall not grant a THIRD PARTY the right to screen or develop the
MACROLIDES or CLOSE STRUCTURAL ANALOGS for ANTIBIOTIC ACTIVITY, and (ii) except
in connection with the RESEARCH PROGRAM, shall not itself screen or develop the
MACROLIDES or CLOSE STRUCTURAL ANALOGS for ANTIBIOTIC ACTIVITY. Following the
expiration of the EXCLUSIVE SCREENING PERIOD, KOSAN may screen and/or develop
and allow others to screen the MACROLIDES for ANTIBIOTIC ACTIVITY; provided,
that so long as LICENSEE retains rights hereunder to a particular LICENSED
COMPOUND, KOSAN shall not grant any THIRD PARTY a license to such LICENSED
COMPOUND or its CLOSE STRUCTURAL ANALOGS and, if reasonably feasible, will not
provide such compounds to THIRD PARTIES for screening.

 

3.1.2 OTHER ACTIVITIES. On a MACROLIDE-by-MACROLIDE basis, KOSAN shall not (i)
allow THIRD PARTIES to screen MACROLIDES provided to RWJPRI hereunder, or (ii)
itself screen such MACROLIDES [**] ANTIBIOTIC ACTIVITY until [**] following the
date that KOSAN delivers the applicable MACROLIDES to RWJPRI.

 

3.2 NON-EXCLUSIVE SCREENING.

 

3.2.1 MACROLIDES. During the NON-EXCLUSIVE SCREENING PERIOD, RWJPRI and its
AFFILIATES shall have the non-exclusive right to screen the MACROLIDES [**] in
any biological test system for any therapeutic indication; provided, however,
RWJPRI may not screen the MACROLIDES for MOTILIDE ACTIVITY and/or
ANTI-INFLAMMATORY ACTIVITY until the [**] of the EFFECTIVE DATE and then only
subject to the following conditions. If LICENSEE wishes to screen the MACROLIDES
for MOTILIDE ACTIVITY and/or ANTI-INFLAMMATORY ACTIVITY, it shall provide KOSAN
notice thereof by the [**] of the EFFECTIVE DATE, and by [**] KOSAN shall notify

 

18.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

LICENSEE whether it has entered into an exclusive agreement with a THIRD PARTY
for screening for such activities, or initiated research and development in such
regard to such activities on its own behalf. If KOSAN has not entered into an
exclusive agreement with a THIRD PARTY for screening for the relevant activity,
or initiated research and development tin such regard to such activity on its
own behalf as evidenced by prior written records, then RWJPRI may screen the
MACROLIDES for MOTILIDE ACTIVITY and/or ANTI-INFLAMMATORY ACTIVITY, as the case
may be, on a non-exclusive basis during the NON-EXCLUSIVE SCREENING PERIOD. To
notify RWJPRI of targets relating to ANTI-INFLAMMATORY ACTIVITY, KOSAN may
periodically provide LICENSEE notice of any targets which are reported in the
scientific literature to be involved in inflammation.

 

3.2.2 AROMATIC POLYKETIDES. During the NON-EXCLUSIVE SCREENING PERIOD, RWJPRI
shall have a non-exclusive right to screen the AROMATIC POLYKETIDES for any
biological activity in any biological test system for any therapeutic
indication.

 

3.3 DELIVERY OF EXTRACTS AND CELLS.

 

3.3.1 MACROLIDES.

 

(a) During the EXCLUSIVE SCREENING PERIOD, KOSAN will deliver to RWJPRI agreed
quantities of MACROLIDE extracts sufficient to conduct IN VITRO screening for
ANTIBIOTIC ACTIVITY, as specified in the RESEARCH PLAN.

 

(b) During the NON-EXCLUSIVE SCREENING PERIOD, at RWJPRI’s request, KOSAN (or
its designee) shall provide RWJPRI with agreed quantities of extracts of
MACROLIDES. For expenses incurred by KOSAN in preparing such MACROLIDES, RWJPRI
shall pay to KOSAN a reasonable rate to be agreed to by the parties, provided,
however, if the parties are unable to agree on such payments, KOSAN shall have
no obligation to provide any such extracts or cells producing such MACROLIDES to
RWJPRI.

 

3.3.2 AROMATIC POLYKETIDES. During the NON-EXCLUSIVE SCREENING PERIOD, at
RWJPRI’s request, KOSAN (or its designee) shall provide RWJPRI with agreed
quantities of extracts of such AROMATIC POLYKETIDES. For expenses incurred by
KOSAN in preparing such AROMATIC POLYKETIDES, RWJPRI shall pay to KOSAN an
amount to be agreed upon by the parties; provided, however, if the parties are
unable to agree on such payments, KOSAN shall have no obligation to provide such
extracts or cells producing such AROMATIC POLYKETIDES to RWJPRI. KOSAN shall
provide to RWJPRI, without charge, a set of plates containing the AROMATIC
POLYKETIDES which KOSAN has in stock as of the EFFECTIVE DATE. Exhibit B
describes the estimated numbers and concentrations of the AROMATIC POLYKETIDES
in stock as of the EFFECTIVE DATE.

 

It is understood that Exhibit B is provided for general identification of the
AROMATIC POLYKETIDES KOSAN has in stock as of the EFFECTIVE DATE, and that KOSAN
makes no

 

19.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

representations or warranties regarding the accuracy of the information
contained in Exhibit B concerning AROMATIC POLYKETIDES [**].

 

3.3.3 NO TRANSFER; LIMITED USE. Except as expressly provided herein, RWJPRI
shall not (i) transfer any of the [**] AROMATIC POLYKETIDES or the MACROLIDES
supplied to LICENSEE to any THIRD PARTY other than an AFFILIATE without the
express prior written consent of KOSAN, or (ii) use or permit any other person
or entity to use any of the [**] AROMATIC POLYKETIDES or the MACROLIDES supplied
to LICENSEE for any purpose other than for screening or development and/or
commercialization as expressly permitted in this AGREEMENT.

 

3.4 SCREENING RESULTS. LICENSEE shall provide KOSAN with written quarterly
summary reports within thirty (30) days of the end of each calendar quarter with
respect to RWJPRI’s non-exclusive screening activities, identifying all assays
in which any of the MACROLIDES and/or AROMATIC POLYKETIDES demonstrated activity
and the level of such activity for the MACROLIDES and AROMATIC POLYKETIDES, all
assays in which the MACROLIDES and/or AROMATIC POLYKETIDES did not demonstrate
activity, and a summary of all other results of RWJPRI’s non-exclusive screening
activities.

 

3.5 DESIGNATION OF RESERVED COMPOUNDS AND LICENSED COMPOUNDS.

 

3.5.1 DESIGNATION NOTICE.

 

(a) MACROLIDES. Until the end of the NON-EXCLUSIVE SCREENING PERIOD, RWJPRI may
notify KOSAN with notice (“DESIGNATION NOTICE”) that RWJPRI wishes to designate
[**] MACROLIDE(S) as LICENSED COMPOUNDS by notice to KOSAN identifying the
MACROLIDE(S) and the activity thereof. It is understood that designation of a
LICENSED COMPOUND shall be in RWJPRI’s sole discretion. Further, all decisions
concerning the selection of a LICENSED COMPOUND for DEVELOPMENT shall be in
RWJPRI’s sole discretion.

 

(b) AROMATIC POLYKETIDES. During the NON-EXCLUSIVE SCREENING PERIOD, RWJPRI may
notify KOSAN that RWJPRI wishes to designate one or more AROMATIC POLYKETIDES as
LICENSED COMPOUNDS by notice to KOSAN (“DESIGNATION NOTICE”) identifying the
AROMATIC POLYKETIDES and the activity thereof.

 

3.5.2 LICENSED COMPOUND STATUS. Within thirty (30) days following receipt of any
DESIGNATION NOTICE from LICENSEE pursuant to Section 3.5.1 above, KOSAN shall
notify LICENSEE if KOSAN has granted a THIRD PARTY any rights or a license with
respect to the same MACROLIDE or AROMATIC POLYKETIDE [**] CLOSE STRUCTURAL
ANALOG thereof, before KOSAN’s receipt of such DESIGNATION NOTICE; provided,
KOSAN shall have no obligation to disclose to LICENSEE the identity of the THIRD

 

20.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PARTY, the structure of such compound or the activity(s) with respect to which
such THIRD PARTY identified such activity. Unless KOSAN has previously granted a
THIRD PARTY rights to such a MACROLIDE or AROMATIC POLYKETIDE [**] CLOSE
STRUCTURAL ANALOG thereof, or elected to develop such MACROLIDE or AROMATIC
POLYKETIDE [**] CLOSE STRUCTURAL ANALOG thereof itself, in each case, as shown
by prior written records, upon KOSAN’s receipt of DESIGNATION NOTICE from
RWJPRI, such MACROLIDE or AROMATIC POLYKETIDE shall be deemed to be a LICENSED
COMPOUND for all purposes of this AGREEMENT.

 

3.5.3 NCE STATUS. It is understood and agreed that each MACROLIDE designated by
LICENSEE in a DESIGNATION NOTICE which becomes a LICENSED COMPOUND shall be
deemed to be an NCE for the purposes of Section 6.2.1 hereunder. It is further
understood and agreed that a MACROLIDE which meets the criteria for an NCE shall
be deemed to be an NCE for the purposes of Section 6.2.1 hereunder without any
further affirmative action on the part of KOSAN or LICENSEE.

 

3.5.4 NOTICE TO THIRD PARTIES. Once a MACROLIDE or AROMATIC POLYKETIDE has
become a LICENSED COMPOUND pursuant to Section 3.5.2 above, KOSAN shall notify
any THIRD PARTIES who attempt to subsequently designate or claim rights to such
LICENSED COMPOUND of the existence of LICENSEE’s prior claim with respect to
such compound without disclosing LICENSEE’s identity, the structure of such
compound (unless earlier disclosed) or the activity(s) with respect to which
LICENSEE has identified such activity. LICENSEE hereby consents to such notice.
KOSAN shall promptly inform LICENSEE of such THIRD PARTY’S designation or claim;
provided KOSAN shall have no obligation to disclose to LICENSEE the identity of
such THIRD PARTY or the activity(s) with respect to which such THIRD PARTY
identified such activity. If the THIRD PARTY desires to negotiate with LICENSEE,
KOSAN shall transmit notice of such intent (including the THIRD PARTY’S
identity) to LICENSEE. In addition, once a MACROLIDE or AROMATIC POLYKETIDE has
become a LICENSED COMPOUND pursuant to Section 3.5.2 above, if reasonably
feasible, KOSAN shall not provide such LICENSED COMPOUND to THIRD PARTIES for
screening.

 

3.5.5 CLOSE STRUCTURAL ANALOGS. At the time that each MACROLIDE and/or AROMATIC
POLYKETIDE becomes a LICENSED COMPOUND, a non-binding, written list identifying
the compounds which are CLOSE STRUCTURAL ANALOGS of such MACROLIDE and/or
AROMATIC POLYKETIDE will be prepared by the parties. Any compounds determined to
be CLOSE STRUCTURAL ANALOGS shall remain CLOSE STRUCTURAL ANALOGS until and
unless such compounds have been actually synthesized and tested and found not to
have the level of activity specified in the RESEARCH PLAN or agreed by the
parties at the time the compound became a LICENSED COMPOUND. In the event that
either party, determines that such compound does not have the required level of
activity it shall notify, the other providing the relevant data and unless the
other party, disputes the validity of such data, the applicable compound shall
cease to be a CLOSE STRUCTURAL

 

21.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ANALOG thirty (30) days thereafter. In the event of any dispute regarding the
status of whether a particular compound should become, is or will remain a CLOSE
STRUCTURAL ANALOG, the matter shall be settled by the dispute resolution
procedure set forth in Article 21.

 

3.5.6 RESERVED COMPOUNDS.

 

(a) DESIGNATION. Subject to Section 3.5.6(b) and (c), until the end of the
RESEARCH TERM, RWJPRI may give KOSAN written notice that RWJPRI wishes to
designate as RESERVED COMPOUNDS one or more MACROLIDE(S) which have ANTIBIOTIC
ACTIVITY, which notice shall identify, such MACROLIDES.

 

(b) LIMITATIONS. Notwithstanding the foregoing, RWJPRI may not designate more
than [**] RESERVED COMPOUNDS at any time without the written consent of KOSAN.
RWJPRI may, with notice to KOSAN discontinue the RESERVED COMPOUND status of any
MACROLIDE, and thereafter such MACROLIDE shall no longer be a RESERVED COMPOUND.
If RWJPRI has designated RESERVED COMPOUNDS such that there exist more than [**]
RESERVED COMPOUNDS at any time, then RWJPRI shall pay to KOSAN, for each
RESERVED COMPOUND beyond [**], a fee of [**] dollars ($[**]) per RESERVED
COMPOUND, as set forth in Section 6.6.

 

(c) EFFECT OF RESERVATION. Until the end of the RESEARCH TERM, KOSAN shall not
grant a license to any THIRD PARTY with respect to any RESERVED COMPOUND except
as follows: if KOSAN receives a request from a THIRD PARTY to obtain a LICENSE
for any RESERVED COMPOUND, it shall notify RWJPRI and RWJPRI shall have [**]
days to notify. KOSAN whether RWJPRI will designate such RESERVED COMPOUND as a
LICENSED COMPOUND and pay concurrently the fee required under Section 6.3. In
such event, such RESERVED COMPOUND shall become a LICENSED COMPOUND for all
purposes of this AGREEMENT. If RWJPRI fails to provide such notice to KOSAN
during the [**] period, then such COMPOUND shall cease to be a RESERVED COMPOUND
and KOSAN shall have the right to grant such THIRD PARTY a license to such
MACROLIDE [**] ANTIBIOTIC ACTIVITY during the EXCLUSIVE SCREENING PERIOD.

 

3.6 SELECTION OF LICENSED COMPOUNDS. Following the expiration of the
NON-EXCLUSIVE SCREENING PERIOD, all rights to MACROLIDES and AROMATIC
POLYKETIDES for which LICENSEE does not have a LICENSED COMPOUND in DEVELOPMENT
or commercialization shall lapse and KOSAN shall have the right to develop,
market and commercialize such MACROLIDES and AROMATIC POLYKETIDES independently
and all rights and licenses thereto shall revert to KOSAN at the conclusion of
such period.

 

3.7 RESERVED RIGHTS. At all times, KOSAN shall have the right to use the
MACROLIDES for screening of any and all activities other than ANTIBIOTIC
ACTIVITY, and for its internal research programs, including without limitation,
the preparation and synthesis of

 

22.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

POLYKETIDES, as intermediates and otherwise. Nothing in this AGREEMENT shall
restrict or limit KOSAN from using all or any portion of any [**] which is used
in connection with the RESEARCH PROGRAM in any research or development not
subject to this AGREEMENT.

 

3.8 RIGHT OF FIRST NEGOTIATION. Until January 10, 1999, if a THIRD PARTY wishes
to enter into an exclusive agreement with KOSAN to screen the MACROLIDE(S) for
MOTILIDE ACTIVITY or develop or commercialize MACROLIDE(S) for MOTILIDE
ACTIVITY, before entering into an agreement with such a THIRD PARTY granting a
license for such rights, KOSAN shall notify RWJPRI, and for a period of [**] (or
such longer period as the parties may agree) from the date of such notice (the
“Negotiation Period”) KOSAN and RWJPRI shall negotiate the terms of such an
agreement. In the event that the parties do not agree on terms within the
Negotiation Period, KOSAN may grant any THIRD PARTY rights with respect to
screening MACROLIDE(S) for MOTILIDE ACTIVITY and developing and commercializing
MACROLIDE(S) for MOTILIDE ACTIVITY; provided, however, prior to January 10, 1999
or the end of the Negotiation Period, KOSAN shall not enter into an agreement
with a THIRD PARTY on terms less favorable to KOSAN, when taken as a whole, than
those last offered in writing by RWJPRI to KOSAN. It is understood and agreed
that KOSAN shall have the unrestricted rights itself to screen, develop and/or
commercialize MACROLIDE(S) for MOTILIDE ACTIVITY.

 

ARTICLE 4

 

LICENSES

 

4.1 RESEARCH LICENSES.

 

4.1.1 TO RWJPRI. Subject to the terms and conditions of this AGREEMENT, KOSAN
hereby grants RWJPRI a non-exclusive paid-up license, with no right to grant
sublicenses, under KOSAN PATENT RIGHTS and KOSAN KNOW-HOW to make and use
methods and materials to carry, out the RESEARCH PROGRAM during the RESEARCH
TERM.

 

4.1.2 TO KOSAN. Subject to the terms and conditions of this AGREEMENT, LICENSEE
hereby grants KOSAN a non-exclusive paid-up license, with no right to grant
sublicenses, under RWJPRI PATENT RIGHTS and RWJPRI KNOW-HOW to make and use
methods and materials to carry out the RESEARCH PROGRAM during the RESEARCH
TERM.

 

4.2 SCREENING LICENSES. KOSAN hereby grants to RWJPRI the following fully paid,
non-transferable licenses, with the right to grant sublicenses to RWJPRI
AFFILIATES, under the KOSAN PATENT RIGHTS and KOSAN KNOW-HOW to conduct
screening pursuant to Article 3.

 

23.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.2.1 an exclusive, worldwide license during the EXCLUSIVE SCREENING PERIOD to
use the MACROLIDES [**] ANTIBIOTIC ACTIVITY;

 

4.2.2 a non-exclusive, worldwide license during the NON-EXCLUSIVE SCREENING
PERIOD: (a) to use the MACROLIDES to conduct screening for ANTIBIOTIC ACTIVITY;
(b) to use the AROMATIC POLYKETIDES to conduct screening for [**]; and

 

4.2.3 Subject to the terms and conditions of Section 3.2.1, a non-exclusive,
worldwide license during the EXCLUSIVE SCREENING PERIOD and NON-EXCLUSIVE
SCREENING PERIOD to use the MACROLIDES [**] ANTIBIOTIC ACTIVITY [**] MACROLIDES
for MOTILIDE or ANTI-INFLAMMATORY ACTIVITY.

 

4.3 DEVELOPMENT AND COMMERCIALIZATION LICENSE.

 

4.3.1 GRANT. Subject to the terms and conditions of this AGREEMENT, KOSAN hereby
grants to LICENSEE, and LICENSEE hereby accepts from KOSAN, a worldwide,
exclusive license, with the right to grant sublicenses, under the KOSAN PATENT
RIGHTS and KOSAN KNOW-HOW, to make, use and develop LICENSED COMPOUNDS, and, to
make, have made, USE, import, offer for SALE, SELL and have SOLD PRODUCTS.

 

4.3.2 TERM. Unless LICENSEE’s rights are terminated earlier as provided in
Section 2.6.5 or Article 19, the foregoing license in Section 4.3.1 shall remain
exclusive on a LICENSED COMPOUND-by-LICENSED COMPOUND and PRODUCT-by-PRODUCT
basis (i) as to the applicable KOSAN PATENT RIGHTS, for their respective lives
on a country-by-country basis, and (ii) as to the KOSAN KNOW-HOW, until the
termination of LICENSEE’s obligation to make royalty payments under Section 7.1
hereof, at which time the license under the KOSAN KNOW-HOW shall automatically
become a fully paid, non-exclusive license. Notwithstanding the foregoing,
however, with respect to any country of the European Union, the license to the
KOSAN KNOW-HOW shall remain exclusive until the earlier of (i) the date on which
the KOSAN KNOW-HOW becomes published or generally known to the public through no
fault on the part of LICENSEE, its AFFILIATES or SUBLICENSEES or (ii) the tenth
(10th) anniversary of the first commercial sale of the first PRODUCT in any
country of the European Union, at which time the license under the KOSAN
KNOW-HOW shall automatically become a fully paid, non-exclusive license.

 

4.4 DELIVERY OF CELLS; LIMITED USE. For each MACROLIDE or AROMATIC POLYKETIDE
designated by LICENSEE in a DESIGNATION NOTICE which becomes a LICENSED COMPOUND
pursuant to Section 3.5, and for which LICENSEE pays the amounts set forth in
Section 6.2.1, KOSAN will, if available, deliver to LICENSEE a viable sample of
clonal cells which produces such MACROLIDE or AROMATIC POLYKETIDE for use in
PRODUCT manufacture. Except as expressly provided herein, LICENSEE shall not (i)
transfer any cells or other biological materials supplied by KOSAN (or any
derivatives or progeny thereof) to any THIRD PARTY other than an AFFILIATE or
SUBLICENSEE without the express prior written consent of KOSAN, or (ii) use or
permit others to use any of the cells or

 

24.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

other biological materials supplied by KOSAN (or any derivatives or progeny
thereof) for research use relating to drug discovery or any other purpose,
except the manufacture of LICENSED COMPOUNDS for clinical trials and commercial
sale as expressly provided in this AGREEMENT.

 

4.5 LIMITATIONS ON LICENSES. Notwithstanding any other provision of this
AGREEMENT, it is understood and agreed that nothing in this AGREEMENT grants
LICENSEE the right to practice any aspect of the EXCLUDED TECHNOLOGY.

 

4.6 AFFILIATE LICENSES. In the event LICENSEE wishes to manufacture PRODUCT or
SELL in a country where its AFFILIATE is unable to pay royalties to ORTHO or
where payment of royalties to ORTHO are limited as to their tax deductibility,
KOSAN hereby agrees, at the request of ORTHO, to grant direct licenses
containing the same terms, conditions and provisions as this AGREEMENT to any
AFFILIATE under KOSAN PATENT RIGHTS and KOSAN KNOW-HOW to make, have made use
and sell PRODUCTS. Any such licensed AFFILIATE shall thereafter report NET SALES
directly to KOSAN and the activities of any such AFFILIATE shall not be
includable in any reports made by ORTHO to KOSAN.

 

4.7 SUBLICENSES. RWJPRI and its AFFILIATES shall have the right to grant to
THIRD PARTIES sublicenses under the licenses granted to LICENSEE in Section 4.3
(or to its AFFILIATES under Section 4.6) with respect to PRODUCTS developed by
or on behalf of RWJPRI, but shall have no right to grant sublicenses to THIRD
PARTIES with respect to any technology licensed by KOSAN from Stanford
University without the written consent to KOSAN, which consent will not be
unreasonably withheld; provided, such sublicense under the STANFORD LICENSE is
necessary to develop and/or commercialize PRODUCTS pursuant to the license
granted in Section 4.3 and limited to such activities.

 

4.8 STANFORD LICENSE. LICENSEE acknowledges that it has received a sublicense
under the STANFORD LICENSE. LICENSEE has received a copy of the STANFORD LICENSE
and, having read and understood the same, agrees to comply with the provisions
thereof, including without limitation, Articles 4, 5.3, 8 and 10 thereof. KOSAN
agrees that in the event of a termination of the STANFORD LICENSE, in accordance
with the provisions of Section 14.3 of the STANFORD LICENSE, the sublicense
granted LICENSEE herein shall be assigned to STANFORD.

 

4.9 NO COMPETING RESEARCH. During the RESEARCH TERM, KOSAN shall not knowingly
conduct, have conducted or fund any research or development activity
specifically directed at discovery or developing products intended for use in
the FIELD derived from expression of the [**], except pursuant to this
AGREEMENT.

 

4.10 LICENSED COMPOUND EXCLUSIVITY. During the term of this AGREEMENT, KOSAN
shall not develop, commercialize or sublicense to any THIRD PARTY any LICENSED
COMPOUND to which LICENSEE retains commercial license rights, without the prior
written consent of LICENSEE.

 

25.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.11 MODE OF COMMERCIALIZATION. ORTHO may SELL PRODUCTS through its AFFILIATES,
SUBLICENSEES or agents in any country. ORTHO agrees to be responsible and liable
for the performance hereunder by its AFFILIATES, agents and SUBLICENSEES to
which the license and rights hereunder shall have been extended. For the
purposes of reporting and making payments of earned royalties under this
AGREEMENT, the manufacture, SALE or USE of PRODUCTS by any AFFILIATE, or
SUBLICENSEE to which such license rights shall have been extended shall be
considered the manufacture, SALE or USE of such PRODUCT by ORTHO and any such
AFFILIATE or SUBLICENSEE may make the pertinent reports and royalty payments
specified in Article 7 hereof directly to KOSAN on behalf of ORTHO; otherwise,
such reports and payments on account of SALES of PRODUCTS by each AFFILIATE and
SUBLICENSEE shall be made by ORTHO; and, in any event, the SALES of PRODUCT by
each such AFFILIATE and SUBLICENSEE shall be separately shown in the reports to
KOSAN if such information is readily available to ORTHO.

 

4.12 THIRD PARTY RIGHTS.

 

4.12.1 KOSAN THIRD PARTY ACTIVITIES. It is understood that KOSAN provides
libraries of polyketide compounds to THIRD PARTIES, and that KOSAN will grant
such THIRD PARTIES rights after the EFFECTIVE DATE to acquire licenses for
compounds derived from such libraries similar to LICENSEE’s rights under this
Article 4, subject to the provisions of Section 3.1. Notwithstanding the
licenses granted to LICENSEE under Section 4.3 above, it is possible that a
THIRD PARTY may acquire rights from KOSAN with respect to one or more compounds
of which KOSAN is a sole or joint owner, which compounds were made and designed
independently of KOSAN’s activities and knowledge gained under the RESEARCH
PROGRAM; accordingly, KOSAN’s grant of rights under Section 4.3 is limited to
the extent that (i) a THIRD PARTY (either alone or jointly with KOSAN) has filed
a patent application with respect to such a compound prior to the filing by
LICENSEE (either alone or jointly with KOSAN) of a patent application with
respect to such a compound, or (ii) KOSAN has previously granted a THIRD PARTY a
license or other rights with respect to such a compound, and subject to any such
grant of rights to a THIRD PARTY.

 

4.12.2 NO LIABILITY. It is understood and agreed that, even if KOSAN complies
with its obligations under this AGREEMENT, compounds provided to THIRD PARTIES
in the course of KOSAN’s other business activities may result in THIRD PARTY
patent applications and patents, including patent applications and patents owned
by such THIRD PARTIES, or owned jointly by KOSAN and such THIRD PARTIES, which
could conflict with patent applications and patents owned by LICENSEE, or
jointly owned by LICENSEE and KOSAN hereunder. KOSAN shall use its reasonable
efforts to avoid such conflict. It is understood that, unless LICENSEE is
damaged as a proximate result of a material breach by KOSAN of Section 3.1 or
4.3 then KOSAN shall have no liability, under this AGREEMENT with respect to any
such conflict.

 

26.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.13 RETAINED RIGHTS. It is understood and agreed that, KOSAN shall retain the
exclusive right to develop (including pre-clinical and clinical development),
make, have made, use and sell all products other than PRODUCTS. It is understood
and agreed that KOSAN may practice and use the KOSAN PATENT RIGHTS and KOSAN
KNOW-HOW to facilitate the exercise of its rights.

 

4.14 NO IMPLIED RIGHTS. No other, further or different license or right, except
as expressly provided in this Article 4 hereof, is hereby granted or implied.

 

ARTICLE 5

 

DEVELOPMENT AND COMMERCIALIZATION

 

5.1 DEVELOPMENT.

 

5.1.1 JDAC. Promptly after selection by RWJPRI of a LICENSED COMPOUND or a
DERIVATIVE for DEVELOPMENT, the parties shall establish a Joint Development
Advisory. Committee (the “JDAC”) to oversee the DEVELOPMENT of PRODUCTS.

 

5.1.2 MEMBERSHIP. The JDAC shall include three (3) representatives from each of
KOSAN and RWJPRI, each Party’s members to be selected by that party. KOSAN and
LICENSEE may each replace its JDAC representatives at any time, upon written
notice to the other party. One of the RWJPRI members of the JDAC, chosen at the
sole discretion of RWJPRI, shall serve as chair of the JDAC.

 

5.1.3 MEETINGS; MINUTES. The JDAC shall meet at least quarterly, or more
frequently as agreed by the parties, at such locations as the parties agree, and
will otherwise communicate regularly by telephone, electronic mail, facsimile
and/or video conference. Meetings of the JDAC shall be held at least quarterly
and may be called by either party with not less than ten (10) working days
notice to the other unless such notice is waived, and meetings shall be held at
the office of the party not calling the meeting, unless otherwise agreed. The
JDAC may be convened, polled or consulted from time to time by means of
telecommunication or correspondence. Each party will disclose to the other
proposed agenda items reasonably in advance of each meeting of the JDAC. With
the consent of the parties, other representatives of KOSAN or LICENSEE may
attend JDAC meetings as observers. Each party shall be responsible for all of
its own expenses associated with attendance of such meetings. The JDAC shall
prepare written minutes of each JDAC meeting and a written record of all JDAC
recommendations, whether made at a JDAC meeting or otherwise. A written record
shall be provided by the presenting party, to each party of all materials
presented at meetings of the JDAC.

 

5.1.4 FUNCTIONS OF THE JDAC. The JDAC shall serve in an advisory capacity
concerning the management of the DEVELOPMENT of PRODUCTS as well as related

 

27.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

pre-market activities performed under the provisions of this AGREEMENT. In
carrying out this function, the JDAC will:

 

(a) Promptly upon selection of a PRODUCT for DEVELOPMENT, advise RWJPRI in the
preparation of a written DEVELOPMENT PLAN, including appropriate timelines for
DEVELOPMENT, for such PRODUCT, which DEVELOPMENT PLAN shall be provided by
RWJPRI to the parties;

 

(b) review progress of the DEVELOPMENT work at least quarterly, and advise
RWJPRI concerning changes or modifications to the DEVELOPMENT PLAN;

 

(c) oversee and direct the transfer of LICENSED COMPOUNDS from KOSAN to
LICENSEE; and

 

(d) review progress reports as to the performance of the DEVELOPMENT PLAN, the
first such report to be submitted by RWJPRI [**] following selection of such
LICENSED COMPOUND for DEVELOPMENT and at [**] intervals thereafter until the
SALE of PRODUCT is approved and PRODUCT is being marketed on a regular
commercial basis in the United States and each MAJOR MARKET COUNTRY and such
approval and marketing is reported in writing to KOSAN. Minutes of meetings of
the JDAC may serve as such. progress reports. The parties agree to maintain
information in such reports in confidence in accordance with the
confidentiality, provisions of Article 9 hereof.

 

5.1.5 DEVELOPMENT PROGRAM. RWJPRI shall be solely responsible for and have the
exclusive right, at its discretion but in consultation with the JDAC, to select
LICENSED COMPOUNDS which shall then be designated PRODUCTS for further
DEVELOPMENT by RWJPRI and marketing by ORTHO and its AFFILIATES. RWJPRI shall
provide KOSAN with written notice of its decision to select a LICENSED COMPOUND
for DEVELOPMENT. Once a PRODUCT has been selected for further DEVELOPMENT,
RWJPRI, with the advice of the JDAC, shall have the exclusive right to develop
the PRODUCT through STAGES O, I, II and III and shall have the exclusive right
to prepare and file, and shall be the owner of, all applications for MARKETING
AUTHORIZATION throughout the world. During such DEVELOPMENT efforts, KOSAN will
assist RWJPRI as may be mutually agreed, at RWJPRI’s expense, in chemical
development, formulation development, production of labeled material and
production of sufficient quantities of material for STAGE O and initial STAGE I
studies. RWJPRI shall exercise diligent efforts, commensurate with the efforts
it would normally exercise for products with similar potential sales volume and
consistent with its overall business strategy, in developing such PRODUCT in
accordance with the DEVELOPMENT PLAN established by RWJPRI. In the course of
such efforts RWJPRI shall, either directly or through an AFFILIATE or
SUBLICENSEE to which the license shall have been extended, take appropriate
steps including the following:

 

(i) in consultation with the JDAC, select certain LICENSED COMPOUNDS for STAGE O
DEVELOPMENT; and

 

28.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) establish and maintain a program reasonably designed, funded and resourced
to obtain information adequate to enable the preparation and filing with an
appropriate and properly empowered national regulatory authority all necessary
documentation, data and other evidence required for IND non-rejection to
commence and conduct human clinical trials of such PRODUCT;

 

(iii) proceed following IND non-rejection to commence PHASE I, II, and III
clinical trials, associated studies and such other work which RWJPRI reasonably
deems to be required for subsequent inclusion in filings for MARKETING
AUTHORIZATION;

 

(iv) after such submissions are filed prosecute such submissions and file all
reasonably necessary, reports and respond to all reasonable requests from the
pertinent regulatory, authorities for information, data, samples, tests and the
like.

 

5.2 DELIVERY. For each MACROLIDE in DEVELOPMENT, if available, KOSAN will
provide to RWJPRI the clone producing the LICENSED COMPOUND or an intermediate
therefor, and all information related to fermentation conditions, process
development, scale-up, etc.

 

5.3 MARKETING AUTHORIZATION. MARKETING AUTHORIZATION applications shall be
compiled by ORTHO based on information generated during the DEVELOPMENT program.
Subject to Section 19.3.4, ORTHO shall own such MARKETING AUTHORIZATIONS. KOSAN
shall prepare supporting documentation requested by ORTHO. At ORTHO’s request
and expense, KOSAN shall further assist ORTHO with the preparation of supporting
data to apply for and pursue MARKETING AUTHORIZATIONS.

 

5.4 COMMERCIALIZATION STATUS. If LICENSEE is developing a LICENSED COMPOUND, or
any PRODUCT, during the period from the end of the RESEARCH TERM to the first
commercial sale of such PRODUCT, LICENSEE shall keep KOSAN informed of its
development activities with respect to such LICENSED COMPOUND and PRODUCT,
including without limitation, the achievement of the milestones set forth in
Section 6.4 and the commercialization of such LICENSED COMPOUND and PRODUCT, by
[**] providing KOSAN with a written report stating the status of development of
each such LICENSED COMPOUND and PRODUCT. It is understood that the report
provided to the JDAC under Section 5.1.4(d) may serve to fulfill LICENSEE’s
obligation to KOSAN hereunder.

 

5.5 COMMERCIALIZATION. Once a PRODUCT has been approved for marketing, ORTHO
shall exercise reasonable efforts, commensurate with the efforts it would
normally exercise for products with similar potential sales volume and
consistent with its overall business strategy, in promoting, advertising and
SELLING such PRODUCT under this AGREEMENT.

 

29.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.6 PERFORMANCE OBLIGATIONS.

 

5.6.1 LACK OF DILIGENCE. Non-performance of this Article 5, or any subparagraph
thereof by LICENSEE, shall be a breach of this AGREEMENT, subject to -31-
KOSAN’s right to terminate this AGREEMENT pursuant to Section 19.2. In such
event, KOSAN agrees that (except in the case of a breach of Section 5.7) subject
to the terms of Section 19.3, such termination shall be KOSAN’s sole and
complete remedy for such a breach.

 

5.6.2 ACKNOWLEDGMENT. Notwithstanding any other provision hereunder, LICENSEE
makes no representation or warranty, that development and marketing of PRODUCT
shall be the exclusive means by which LICENSEE will participate in the FIELD.
Furthermore, all business decisions concerning the DEVELOPMENT, marketing and
SALES of PRODUCT(S) including, without limitation, the design, sale, price and
promotion of PRODUCTS covered under this AGREEMENT shall be within the sole
discretion of LICENSEE. KOSAN realizes that LICENSEE already sells products for
the treatment of [**], and acknowledges that LICENSEE may now or in the future
develop or acquire other products for the treatment and prevention of such
conditions.

 

5.7 NO OTHER PRODUCTS OTHER THAN PRODUCTS. Except as otherwise agreed in writing
or specifically provided in the terms of this AGREEMENT, neither LICENSEE nor
its SUBLICENSEES shall commercialize any LICENSED COMPOUND or DERIVATIVE
thereof; other than as a PRODUCT in accordance with this AGREEMENT.

 

ARTICLE 6

 

LICENSE FEES AND MILESTONE PAYMENTS

 

6.1 INITIAL FEE. In consideration of the rights and licenses granted to LICENSEE
under this AGREEMENT on EFFECTIVE DATE, ORTHO shall pay KOSAN an initial fee of
one million dollars ($1,000,000) to reimburse KOSAN for past research and
development. Such fee shall not be refundable nor creditable against other
amounts due KOSAN under this AGREEMENT.

 

6.2 RESEARCH MILESTONE PAYMENTS.

 

6.2.1 NCE IDENTIFICATION. RWJPRI shall pay the following amounts to KOSAN within
[**] following accomplishment of the following Research Milestones in connection
with the Research PROJECTS:

 

$[**]

   Identification of a [**] in the FAST TRACK PROJECT

$[**]

   Identification of each [**] in the SAR PROJECT

 

6.2.2 DELIVERY OF FIRST MACROLIDES. LICENSEE shall pay to KOSAN a one-time fee
of one million dollars ($1,000,000) thirty (30) days following the

 

30.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

delivery to RWJPRI of [**] MACROLIDES from the Fast Track PROJECT, provided that
any such payment shall not be made prior to [**].

 

6.3 LICENSED COMPOUND FEE. Within [**] after any compound becomes a LICENSED
COMPOUND, RWJPRI shall pay two hundred and fifty thousand dollars ($250,000) for
each such LICENSED COMPOUND (other than the [**] for which RWJPRI has already
paid the $[**] set forth in Section 6.2.1).

 

31.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.4 DEVELOPMENT MILESTONE PAYMENTS. Within [**] following the occurrence of the
relevant events specified below with respect to the each PRODUCT, LICENSEE shall
pay to KOSAN the following amounts:

 

DEVELOPMENT
MILESTONE

--------------------------------------------------------------------------------

  

PAYMENT

--------------------------------------------------------------------------------

[**]

   $[**]

 

6.5 BACKUP PRODUCTS. In the event one or more of the aforesaid milestone
payments have been paid in respect of a given PRODUCT for which DEVELOPMENT or
commercialization is subsequently discontinued, LICENSEE shall receive a credit
for such milestone payments against milestone payments due for the next PRODUCT
to meet such milestone. It is understood that in no event shall LICENSEE be
obligated to make the payment due on any milestone event more than once with
respect to the same PRODUCT, regardless of the number of indications for which
such PRODUCT is developed. If at the time a milestone is achieved by a PRODUCT
any prior milestones have not been achieved for such PRODUCT, the payments for
such prior milestones for such PRODUCT shall then be due.

 

6.6 RESERVED COMPOUND FEE. If RWJPRI has designated more than [**] MACROLIDES as
RESERVED COMPOUNDS at any time, for each such RESERVED COMPOUND in excess of
[**], RWJPRI shall pay [**] dollars ($[**]) within [**] after the date of the
designation of the applicable RESERVED COMPOUND.

 

6.7 NO WITHHOLDING. All amounts paid to KOSAN pursuant to this Article 6 shall
be made without withholding for taxes or any other charge.

 

ARTICLE 7

 

ROYALTIES, RECORDS AND REPORTS

 

7.1 EARNED ROYALTIES; ROYALTY TERM. For the rights and privileges granted under
this AGREEMENT, subject to Article 19, ORTHO shall pay to KOSAN, on a
country-by-country and PRODUCT-by-PRODUCT basis, earned royalties on NET SALES
as follows:

 

7.1.1 where the manufacture, USE or SALE of the PRODUCT falls within the scope
of a VALID CLAIM which is (i) owned sorely by KOSAN, (ii) owned jointly by KOSAN
and LICENSEE, or (iii) filed during the RESEARCH TERM or claims priority to a
patent application filed during the RESEARCH TERM and in connection with the
RESEARCH PROGRAM which is owned solely by LICENSEE or its AFFILIATES or
SUBLICENSEES, ORTHO shall pay to KOSAN a royalty on the NET SALES of all such
PRODUCTS that are SOLD by or for ORTHO or AFFILIATES or SUBLICENSEES under this
AGREEMENT until

 

32.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the expiration of the last to expire of such patents in the PATENT RIGHTS in
such country., as follows:

 

Annual Cumulative NET
SALES/PRODUCT

--------------------------------------------------------------------------------

  

ROYALTY RATE

--------------------------------------------------------------------------------

[**]

   [**]%

 

7.1.2 where the manufacture, USE or SALE of the applicable PRODUCT is not within
the scope of a VALID CLAIM subject to Section 7.1.1, ORTHO shall pay to KOSAN a
royalty on NET SALES equal to [**] the royalties in (a) above with respect to
such PRODUCTS that are SOLD by or for ORTHO or AFFILIATES or SUBLICENSEES under
this AGREEMENT in such country, for a period of the longer of (i) ten (10) years
from the date of first commercial sale of such PRODUCT in such country, or (ii)
so long as there is a VALID CLAIM in such country.

 

7.1.3 It is understood and agreed that the increased royalty rates due pursuant
to Sections 7.1.1 and 7.1.2 on higher levels of NET SALES shall only be due on
the incremental NTT SALES over the lower tier.

 

7.1.4 It is understood and agreed that regardless of any credits or offsets to
which LICENSEE is entitled under the terms of this AGREEMENT, the royalty,
payments due KOSAN under Article 7 shall not be less than [**] of the royalties
due pursuant to Sections 7.1.1 or 7.1.2 as applicable, on NET SALES of any
PRODUCT in the applicable quarter. Any such royalty credits or offsets may be
carried forward until applied.

 

7.2 ROYALTY ON NET SALES TO THIRD PARTIES. Earned royalties shall be paid
pursuant to Section 7.1 hereof on all PRODUCTS SOLD under this AGREEMENT and the
earned royalty payable on a given PRODUCT made hereunder shall not become due
and owing until such PRODUCT is SOLD. Except where LICENSEE or its AFFILIATES or
SUBLICENSEE is an end-user of a PRODUCT, the earned royalty for any particular
PRODUCT shall be due upon the first bona fide arm’s length SALE to a THIRD PARTY
other than an AFFILIATE or SUBLICENSEE thereof and any subsequent SALE of such
PRODUCT by a THIRD PARTY that is not an AFFILIATE or SUBLICENSEE shall be
royalty-free.

 

7.3 THIRD-PARTY ROYALTIES. KOSAN shall be responsible for paying [**] royalties
due Stanford University on PRODUCTS pursuant to the STANFORD LICENSE and for
[**] THIRD PARTY royalties for which KOSAN is responsible pursuant to Section
2.7.6. Except as provided in the preceding sentence, LICENSEE shall be
responsible for procuring such licenses as it deems, in its sole discretion,
appropriate for the manufacture, use, marketing, sale or distribution of
PRODUCTS by LICENSEE and its AFFILIATES and SUBLICENSEES, and for the payment of
any amounts due THIRD PARTIES under such licenses; provided that with regard to
licenses entered by RWJPRI with THIRD PARTIES for intellectual property

 

33.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

rights which are necessary, for the practice of the KOSAN PATENT RIGHTS existing
as of the EFFECTIVE DATE for the creation or preparation of MACROLIDES and/or
AROMATIC POLYKETIDES, which licenses have been approved by the JRC, LICENSEE may
offset against the royalties owed to KOSAN up to [**] percent ([**]%) of
royalties owed such THIRD PARTY, up to a maximum of [**] percent ([**]%) of the
royalty owed to KOSAN in any quarter with respect to the applicable PRODUCT. Any
such amounts which are uncredited in a quarter may be carried forward until
expended.

 

7.4 ONE ROYALTY. Notwithstanding the provisions of Section 7.2 hereof, in the
case of transfers or SALES of any PRODUCT among ORTHO, AFFILIATES and
SUBLICENSEE or between AFFILIATES for re-sale to THIRD PARTIES, one and only one
royalty shall be payable thereon and such royalty, shall become payable upon the
SALE thereof to a THIRD PARTY.

 

7.5 AUDIT RIGHTS. ORTHO shall keep, and shall cause its AFFILIATES and
SUBLICENSEES to keep, full, true and accurate books of account containing all
particulars in accordance with ORTHO’s normal accounting procedures then in
effect for the purpose of showing the amount payable to KOSAN by way of royalty
as aforesaid or by way of any other provision hereunder. Said books of account
shall be kept at ORTHO’s (or if sales by a SUBLICENSEE, at the SUBLICENSEE’s)
principal place of business. Said books and the supporting data shall be
maintained and kept open during reasonable business hours, for [**] following
the end of the calendar year to which they pertain (and access shall not be
denied thereafter, if reasonably available), to the inspection of an independent
certified public accountant retained by KOSAN and reasonably acceptable to ORTHO
or such SUBLICENSEE for the purpose of verifying ORTHO’s royalty statements, or
ORTHO’s compliance in other respects with this AGREEMENT, but this right to
inspect may not be exercised more than once in any year and once a calendar
period is audited, it may not be re-audited unless a payment discrepancy is
identified. Said accountant shall disclose to KOSAN only information relating to
the accuracy of the royalty reports and the royalties paid under this AGREEMENT.
Names of customers and other confidential information shall not be disclosed to
KOSAN by such independent accountant. Such accountant shall be retained at
KOSAN’s sole expense. Notwithstanding the foregoing, inspections of the records
of SUBLICENSEES shall be limited to the extent that ORTHO has the right to
authorize KOSAN to make such inspection; provided that if ORTHO does not have
the right to authorize KOSAN to make such an inspection, upon KOSAN’s request,
ORTHO, at its expense, using an independent certified accountant reasonably
acceptable to KOSAN, shall inspect the SUBLICENSEE’s records and shall provide
to KOSAN the results of such inspection. In any audit, if an underpayment of
more than five percent (5%) is established for a quarter, LICENSEE shall pay the
costs of the audit of such period and shall promptly pay to KOSAN any amounts
due together with interest as provided in Section 7.7.

 

7.6 ROYALTY REPORTS. ORTHO within [**] of each year (the “Reporting Date”) shall
deliver to KOSAN a true and accurate report, giving such particulars of the
PRODUCTS SOLD by ORTHO, AFFILIATES, and SUBLICENSEES and the NET SALES due

 

34.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

during the [**] preceding the Reporting Date (“Accounting Period”) under this
AGREEMENT as are pertinent to an accounting for royalty under this AGREEMENT.
Each such report shall state, separately for LICENSEE and each AFFILIATE and
SUBLICENSEE, the number, description, and aggregate NET SALES, by country, of
each PRODUCT sold during the calendar quarter upon which a royalty is payable
under this AGREEMENT. Simultaneously with the delivery of each such report,
ORTHO shall pay to KOSAN the royalty due under this AGREEMENT for the period
covered by such report. If no royalties are due, it shall be so reported.

 

7.7 PAYMENT METHOD; LATE PAYMENTS. All amounts due KOSAN hereunder shall be paid
in U.S. dollars by wire transfer in immediately available funds to a bank
account designated by KOSAN. Any payments or portions thereof due hereunder
which are not paid on the date such payments are due under this AGREEMENT shall
bear interest at a rate equal to the lesser of [**], or the maximum rate
permitted by law, calculated on the number of days such payment is delinquent,
compounded monthly. This Section 7.7 shall in no way limit any other remedies
available to KOSAN.

 

7.8 CURRENCY CONVERSION. All royalty, payments by ORTHO to KOSAN shall be
converted into U.S. Dollars in accordance with ORTHO’s current customary and
usual procedures for calculating same which are the following: the rate of
currency conversion shall be calculated using a [**], or if such rate is not
available, the [**]. ORTHO shall give KOSAN prompt written notice of any changes
to ORTHO’s customary and usual procedures for currency conversion, which shall
only apply after such notice has been delivered and provided that such changes
continue to maintain a set methodology for currency conversion. If the transfer
or the conversion into U.S. Dollars in any such instance is not lawful or
possible, the payment of each pan of the royalties due as is necessary, shall be
made by the deposit thereof, in whatever currency is allowable, to the credit
and account of KOSAN in any commercial bank or trust company of KOSAN’s choice
located in that country. Prompt notice of said deposit shall be given by ORTHO
to KOSAN and ORTHO shall use reasonable efforts to assist KOSAN in securing the
payment of such funds to KOSAN’s U.S. bank account.

 

7.9 TAXES. Any tax required to be withheld on royalties payable to KOSAN under
the laws of any foreign country shall be promptly paid by ORTHO for and on
behalf of KOSAN to the appropriate governmental authority, and ORTHO shall
furnish KOSAN with proof of payment of such tax together with official documents
issued by the appropriate governmental authority and other appropriate evidence
sufficient to enable KOSAN to support a claim for a tax credit in respect of any
sum so withheld, and at KOSAN’s request, provide reasonable assistance to KOSAN
in recovering such amounts, if possible.

 

7.10 LEGAL LIMIT ON ROYALTIES. In any country where the rate of royalty is
limited by applicable law, the royalty payment shall be made to KOSAN at the
highest rate permitted by law in that country for licenses of the type herein
granted, provided that such rate is equal to or less than the rate specified in
this AGREEMENT.

 

35.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.11 RESTRICTIONS ON PAYMENTS. The obligation to pay royalties to KOSAN under
this AGREEMENT shall be waived and excused to the extent that applicable
statutes, laws, codes or government regulations in a particular country prevent
such royalty payments; provided, however, in such event, if legally permissible,
LICENSEE shall pay the royalties owed to KOSAN by depositing such amounts, to
the credit and account of KOSAN or its nominee in any commercial bank or trust
company of KOSAN’s choice located in that country, prompt notice of which shall
be given by ORTHO to KOSAN.

 

ARTICLE 8

 

SUPPLY OF PRODUCTS

 

8.1 ORTHO RESPONSIBILITY. ORTHO shall be solely responsible for making or having
made PRODUCTS for DEVELOPMENT and commercialization. During DEVELOPMENT or
commercialization of the PRODUCTS, the parties may agree that KOSAN shall
manufacture and supply to ORTHO quantities of certain compounds.

 

8.2 CONSIDERATION OF KOSAN. If KOSAN wishes to be responsible for production of
and purification of MACROLIDE and/or AROMATIC POLYKETIDES for preclinical and
clinical testing and manufacture of bulk PRODUCTS for commercial sale it may
notify LICENSEE and demonstrate that KOSAN (or its designee) is able to
manufacture PRODUCTS meeting the relevant LICENSEE specifications with respect
to cost and quality in a timely manner, then, subject to the approval of
LICENSEE, KOSAN may conduct such manufacturing. In such event, the parties shall
enter into a separate supply agreement on terms to be mutually agreed by the
parties.

 

8.3 TECHNOLOGY TRANSFER. Upon LICENSEE’s request, KOSAN shall provide reasonable
technical assistance, and, to the extent that KOSAN has a right to do so without
incurring additional expense, licenses, as may reasonably be requested by
LICENSEE to transfer such technology as needed for LICENSEE or its designee to
commence or continue manufacturing under Section 8.1. All such technical
assistance shall be provided at LICENSEE’s expense.

 

ARTICLE 9

 

CONFIDENTIALITY

 

9.1 CONFIDENTIAL INFORMATION. Except as expressly provided herein, the parties
agree that, for the term of this AGREEMENT and for [**] thereafter, the
receiving party, shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this AGREEMENT, any confidential information of the other party,
or any data, samples, technical and economic information (including the economic
terms hereof), commercialization, clinical and research strategies and KNOW-HOW
and other information provided by the other party (the “Disclosing Party”)
during

 

36.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the TERM of this AGREEMENT or during the negotiation of this AGREEMENT, or in
connection with the transactions contemplated thereby, or any RESEARCH PROGRAM
Technology and all other data, results and information developed pursuant to the
RESEARCH PROGRAM and solely owned by the Disclosing Party (collectively, the
“Confidential Information”) furnished to it by the Disclosing Party hereto
pursuant to this AGREEMENT or the transactions contemplated thereby.
Notwithstanding the above, Confidential Information shall not include
information that:

 

(i) is or hereafter becomes generally available to the public other than by
reason of any default with respect to a confidentiality, obligation under this
AGREEMENT; or

 

(ii) was already known to the recipient as evidenced by prior written documents
in its possession; or

 

(iii) is disclosed to the recipient by a THIRD PARTY who is not in default of
any confidentiality, obligation to the disclosing party hereunder; or

 

(iv) is developed by or on behalf of the receiving party, without reliance on
Confidential Information received from the other party hereunder; or

 

(v) is used with the consent of the Disclosing Party (which consent shall not be
unreasonably withheld) in applications for patents or copyrights under the terms
of this AGREEMENT; or

 

(vi) has been approved in writing for publication by the Disclosing Party; or

 

(vii) is PRODUCT-related information which is reasonably required to be
disclosed in connection with marketing of PRODUCT covered by this AGREEMENT.

 

Confidential Information shall be safeguarded by the recipient, shall not be
disclosed to THIRD PARTIES and shall be made available only to recipient’s
employees or independent contractors who agree in writing to equivalent
conditions and who have a need to know the information for the purposes
specified under this AGREEMENT; however, the recipient may disclose Confidential
Information to the extent such disclosure is required in compliance with
applicable laws or regulations in connection with the manufacture or sale of
products covered by this AGREEMENT, or is otherwise required to be disclosed in
compliance with applicable laws or regulations or order by a court or other
regulatory body having competent jurisdiction, provided that in the event such
disclosure is required, the recipient (i) shall, unless prohibited by law, give
reasonable advance notice of such disclosure to the other party and (ii) shall
use reasonable efforts to secure confidential treatment of such information
(whether by protective order or otherwise). Notwithstanding the foregoing,
Confidential Information may be provided to THIRD

 

37.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PARTIES under appropriate terms and conditions including confidentiality
provisions equivalent to those in this AGREEMENT for consulting, manufacturing
development, manufacturing, external testing and marketing trials with respect
to the products covered by this AGREEMENT.

 

9.2 PUBLICATION. The parties shall cooperate in appropriate publication of the
results of research and development work performed pursuant to this AGREEMENT,
but subject to the predominating interest to obtain patent protection for any
patentable subject matter. To this end, it is agreed that prior to any public
disclosure of such results, the party proposing disclosure shall send the other
party a copy of the information to be disclosed, and shall allow the other party
thirty (30) days from the date of receipt in which to determine whether the
information to be disclosed contains subject matter for which patent protection
should be sought prior to disclosure, or otherwise contains Confidential
Information of the reviewing party which such party desires to maintain as a
trade secret. Each party shall designate a representative for receipt of
proposed publications from the other party. Confidential Information of the
reviewing party which such party desires to maintain as a trade secret shall not
be published if the reviewing party objects in writing within such thirty (30)
day period. If notification is not received during the thirty (30) day period,
the party proposing disclosure shall be free to proceed with the disclosure. If
due to a valid business reason or a reasonable belief by the non-disclosing
party that the disclosure contains subject matter for which a patentable
invention should be sought, then prior to the expiration of the thirty (30) day
period, the non-disclosing party shall so notify the Disclosing Party, who shall
then delay public disclosure of the information for an additional period of up
to ninety (90) days to permit the preparation and filing of a patent application
on the subject matter to be disclosed or other action to be taken. The party
proposing disclosure shall thereafter be free to publish or disclose the
information. Notwithstanding the foregoing, if the publication discloses a
LICENSED COMPOUND, either party may delay publication until such time as the
applicable patent application disclosing the LICENSED COMPOUND is published in
the normal course of events. The determination of authorship for any paper shall
be in accordance with accepted scientific practice.

 

9.3 ACQUISITION. In the event a party hereto is acquired, such party shall take
reasonable efforts to ensure that the Confidential information of the other
party hereto is used only for the purposes of this AGREEMENT, and is not
disclosed to the acquiror.

 

ARTICLE 10

 

REGULATORY MATTERS

 

10.1 ADVERSE EVENT REPORTING. Each party shall promptly inform the other in
writing within twenty-four (24) hours of its receipt of any information which it
receives regarding or related to any serious, unexpected adverse reaction in
humans to PRODUCT. Each party shall comply with each Adverse Drug Experience
reporting requirement of it in the United States Federal Food Drug and Cosmetic
Act, as amended (21 U.S.C. Section 301 ET SEQ.) and the similar requirements of
international regulatory authorities. In addition, on an on-going basis,

 

38.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

each party agrees to make a good faith effort to promptly provide the other
party with any additional information in its possession which indicates adverse
effects in humans associated with PRODUCT. The obligations of this article shall
survive termination of this AGREEMENT as to PRODUCT continued to be sold by
ORTHO, or its AFFILIATES or SUBLICENSEES.

 

10.2 REGULATORY AND OTHER INQUIRIES. In the event KOSAN is manufacturing
pursuant to Article 8 hereof, then upon being contacted by the FDA or any drug
regulatory Agency for any regulatory purpose pertaining to this AGREEMENT or to
a PRODUCT, KOSAN and LICENSEE shall promptly (within two (2) business days)
notify and consult with one another and LICENSEE shall provide a response as it
deems appropriate. LICENSEE shall have sole responsibility for responding to all
inquiries to LICENSEE or KOSAN regarding the benefits, side effects and other
characteristics of PRODUCTS. The party which is responsible for manufacturing
the BULK PRODUCT form of the pertinent PRODUCT shall have the sole
responsibility for responding to all inquiries regarding the manufacture of such
BULK PRODUCT after consultation with the other party.

 

10.3 PRODUCT RECALL. In the event that LICENSEE or KOSAN determines that an
event, incident or circumstance has occurred which may result in the need for a
recall or other removal of any PRODUCT, or any lot or lots thereof, from the
market, it shall advise and consult with the other party with respect thereto.
LICENSEE shall make the final determination to recall or otherwise remove the
PRODUCT or any lot or lots thereof from the market. KOSAN shall be responsible
for the costs of any recall due to defects in BULK PRODUCTS manufactured by
KOSAN, and LICENSEE shall be responsible for the costs of other recalls.

 

ARTICLE 11

 

PATENT INFRINGEMENT

 

11.1 NOTICE. In the event that there is infringement on a commercial scale by a
THIRD PARTY of any patent licensed to LICENSEE hereunder that covers the
manufacture, USE or SALE of a PRODUCT. LICENSEE shall notify KOSAN in writing to
that effect, including with said written notice evidence establishing a prima
facie case of infringement by such THIRD PARTY.

 

11.2 SOLELY OWNED INVENTIONS.

 

11.2.1 KOSAN ACTION. With respect to patents solely owned by KOSAN, KOSAN shall
after any such notification, at its option, take action to obtain a
discontinuance of such infringement or bring suit against the THIRD PARTY
infringer. KOSAN shall bear all the expenses of any suit brought by it. In the
event damages or other monies are awarded or received in settlement of such
suit, KOSAN shall be entitled to deduct an amount to cover its out-of-pocket
expenses, including attorneys’ and professional fees, and including a reasonable
allocation for in-house attorney’s time, incurred for such suit. The balance of
any recoveries shall then be shared by the parties with KOSAN receiving [**]
percent ([**]%) and [**] percent

 

39.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

([**]%). LICENSEE and its AFFILIATES will cooperate with KOSAN in any such suit
and shall have the right to consult with KOSAN and be represented by its own
counsel at its own expense. KOSAN shall incur no liability to LICENSEE and its
AFFILIATES as a consequence of such litigation or any unfavorable decision
resulting therefrom, including any decision holding KOSAN’s patent invalid or
unenforceable.

 

11.2.2 ORTHO ACTION. If, after the expiration of one hundred eighty (180) days
from the date of a request by ORTHO to do so, KOSAN has not overcome the prima
facie case of infringement, obtained a discontinuance of such infringement, or
brought suit against the THIRD PARTY infringer, then after such one hundred
eighty (180) days notice period, ORTHO shall have the right, but not the
obligation, to bring suit against such infringer and join KOSAN as a party
plaintiff with respect to infringements relating to patents claiming
compositions of matter which are LICENSED COMPOUNDS and/or the method of
commercial manufacture thereof used by ORTHO (but not with respect to patents
relating to the creation or production of polyketides more generally), provided
that ORTHO shall bear all the expenses of such suit. In the event ORTHO brings
such suit, and damages or other monies are awarded or received in settlement of
such suit. ORTHO shall be entitled to deduct an amount to cover its
out-of-pocket expenses, including attorneys’ and professional fees, and
including a reasonable allocation for in-house attorney’s time. incurred for
such suit. The balance of any recoveries shall be shared by the parties with
ORTHO receiving [**] percent ([**]%) and [**] percent ([**]%). KOSAN will
cooperate with ORTHO in any suit for infringement of a licensed patent brought
by ORTHO against a THIRD PARTY, and shall have the right to consult with ORTHO
and to participate in and be represented by independent counsel in such
litigation at its own expense. ORTHO shall incur no liability to KOSAN as a
consequence of such litigation or any unfavorable decision resulting therefrom,
including any decision holding KOSAN’s patent invalid or unenforceable;
provided, ORTHO shall not enter into any settlement which (i) makes any
admission of wrongdoing on the part of KOSAN, or (ii) admits that any of KOSAN
PATENT RIGHTS are invalid, unenforceable or not infringed, without the prior
written consent of KOSAN.

 

11.3 JOINT INVENTIONS. In the event KOSAN or LICENSEE becomes aware of any
actual or threatened infringement of any PATENT RIGHT which claims a Joint
Invention that party shall promptly notify the other and the parties shall
promptly discuss how to proceed in connection with such actual or threatened
infringement. In the event only one party wishes to participate in such
proceeding, it shall have the right to proceed alone, at its expense, and may
retain any recovery; provided, at the request and expense of the participating
party, the other party agrees to cooperate and join in any proceedings in the
event that a THIRD PARTY asserts that the co-owner of such Joint Invention is
necessary or indispensable to such proceedings.

 

11.4 COOPERATION. In the event either party hereto shall initiate or carry on
legal proceedings to enforce the PATENT RIGHTS against an alleged infringer, as
provided herein, the other party hereto shall fully co-operate with the party
initiating or carrying on such proceedings.

 

40.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 12

 

INTELLECTUAL PROPERTY

12.1 OWNERSHIP.

 

12.1.1 OWNERSHIP OF INVENTIONS. KOSAN will own any inventions, and patents
claiming such inventions, conceived or reduced to practice by KOSAN personnel in
connection with the performance of the RESEARCH PROGRAM, subject to the licenses
granted in Article 4 above. RWJPRI will own any inventions, and patents claiming
such inventions, conceived and reduced to practice solely by RWJPRI personnel in
connection with the RESEARCH PROGRAM. The parties will jointly own any
inventions, and patent claiming such inventions, conceived and reduced to
practice jointly by RWJPRI and KOSAN personnel in connection with the RESEARCH
PROGRAM (“Joint Inventions”); provided, KOSAN shall have sole ownership of all
MACROLIDES and AROMATIC POLYKETIDES transferred to LICENSEE hereunder and all
EXCLUDED TECHNOLOGY and intellectual property relating thereto, and LICENSEE
shall and hereby assigns to KOSAN any interest that LICENSEE may have in or to
the foregoing.

 

12.1.2 U.S. LAW. Inventorship and rights of ownership shall be determined in
accordance with U.S. patent law. The laws of the United States with respect to
joint ownership of inventions shall apply in all jurisdictions, and each party
hereby waives any right (other than as set forth in this AGREEMENT) to obtain an
accounting of profits or approve any license or exploitation thereof.

 

12.2 PATENT PROSECUTION.

 

12.2.1 KOSAN shall file, maintain and prosecute the patent applications within
the KOSAN PATENT RIGHTS to obtain patents thereon in such countries it deems
appropriate, at its own expense. KOSAN does not represent or warrant that any
such patent will be obtained, and KOSAN shall, in its sole discretion, be
responsible for determining whether to abandon any or all of said patent
applications or any portions thereof.

 

12.2.2 KOSAN shall promptly notify LICENSEE in the event KOSAN decides not to
file, or decides to abandon or discontinue prosecution or maintenance of any one
or more patents or patent applications included in the KOSAN PATENT RIGHTS. Such
notification will be given as early as possible which in no event will be less
than sixty (60) days prior to the date on which said application(s) will become
abandoned. LICENSEE shall have the option, exercisable upon written notification
to KOSAN, to assume full responsibility for the filing, prosecution or
maintenance of the affected patents or patent application(s), in LICENSEE’s
name, at its expense. Royalty obligations with respect to such affected patents
or patent applications shall be governed by, and at the royalty rate, set forth
in Section 7.1.2 hereinabove for the life of such patent.

 

41.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

12.2.3 LICENSEE shall file, maintain and prosecute the patent applications
within the PATENT RIGHTS solely owned by LICENSEE to obtain patents thereon in
such countries it deems appropriate, at its own expense. LICENSEE does not
represent or warrant that any such patent will be obtained, and LICENSEE shall,
in its sole discretion be responsible for determining whether to abandon any or
all of said patent applications or any portions thereof.

 

12.3 CONSULTATION. LICENSEE shall have the right to consult with KOSAN regarding
the content of said patent applications, prior art searches and correspondence,
and to comment thereon. KOSAN shall consider all such comments offered by
LICENSEE, it being agreed, however, that all final decisions respecting conduct
of the prosecution of said patent applications shall rest solely in the
discretion of KOSAN. KOSAN agrees to promptly provide LICENSEE with copies of:

 

12.3.1 All patent applications included in KOSAN PATENT RIGHTS which claim
LICENSED COMPOUNDS;

 

12.3.2 All prior art searches conducted on behalf of KOSAN related to said
patent applications and the subject matter of this AGREEMENT; and

 

12.3.3 All correspondence to and from the United States Patent and Trademark
Office related to said patent applications as well as all requested
correspondence relating to corresponding national and international patent
applications.

 

12.4 JOINT INVENTIONS.

 

12.4.1 The parties will cooperate to file, prosecute and maintain patent
applications covering the Joint Invention(s) within the RESEARCH PROGRAM in the
United States, Japan and the European Union (in Europe through a European Patent
Convention application) (collectively, the “Core Countries”) and other countries
agreed by the parties. The parties will share equally all expenses and fees
associated with the filing, prosecution, issuance and maintenance of any patent
application and resulting patent for a Joint Invention in the Core Countries and
other agreed countries. Subject to Section 12.4.3 below, it is understood that,
after the termination of the RESEARCH PROGRAM, the parties shall share equally
the expenses and fees associated with the filing, prosecution, issuance and
maintenance of any patent application and resulting patent for a Joint Invention
in the Core Countries and other agreed countries.

 

12.4.2 In the event that either party wishes to seek patent protection with
respect to any Joint Invention outside the Core Countries, it shall notify the
other party hereto. If both parties wish to seek patent protection with respect
to such Joint Invention in such country or countries, activities shall be
subject to Section 12.4.1 above. If only one party wishes to seek patent
protection with respect to such Joint Invention in such country or countries, it
may file, prosecute and maintain patent applications and patents with respect
thereto, at its own expense. Whenever possible, the parties shall cooperate to
obtain the benefit of international treaties, conventions and/or agreements
(e.g., the Patent Cooperation Treaty.) in order to obtain the

 

42.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

benefits afforded thereby. In any such case, the party declining to participate
in such activities shall not grant any THIRD PARTY a license under its interest
in the applicable joint invention in the applicable country or countries without
the prior written consent of the other party, which shall not be unreasonably
withheld. KOSAN agrees to provide its written consent, if necessary, for
LICENSEE to sublicense any joint invention in any country pursuant to the terms
of this AGREEMENT.

 

12.5 PATENT TERM EXTENSIONS. LICENSEE shall cooperate with KOSAN, and unless
KOSAN has previously applied for such an extension on its own behalf or on
behalf of a THIRD PARTY with respect to the applicable patent, KOSAN agrees to
diligently seek any extension under the U.S. Drug Price Competition and Patent
Term Restoration Act of 1984, the Supplementary Certificate of Protection of the
Member States of the European Community or other similar measure in any other
country that is available or that becomes available in respect of the term of
any patent within the KOSAN PATENT RIGHTS including any patent that may issue on
a patent application within the KOSAN PATENT RIGHTS. LICENSEE shall diligently
advise KOSAN in a timely manner of approval by the Food and Drug Administration
of the United States of America to USE, SELL or market PRODUCTS or any other
governmental approval obtained by or on behalf of LICENSEE or an AFFILIATE that
is pertinent to any such extension and LICENSEE shall supply KOSAN with any
pertinent information and data in its possession or control or that is in the
possession or control of any AFFILIATE or SUBLICENSEE and shall cooperate fully
in assisting KOSAN to obtain any such extension that it may seek and LICENSEE
shall supply KOSAN in a timely manner with any information and data and any
supporting affidavits or documents required to comply with 35 U.S.C. Section 156
Extension of Patent Term (and any successor legislation) and any administrative
rules or regulation thereunder or required to comply with any corresponding laws
and regulations that are or shall be in effect in any country within the KOSAN
PATENT RIGHTS, all without further consideration. ORTHO shall require its
AFFILIATES to comply with this Section 12.5.

 

ARTICLE 13

 

PUBLICITY

 

Neither party shall originate any publicity, news release or public
announcement, written or oral, whether to the public or press, stockholders or
otherwise, relating to this AGREEMENT, including its existence, the subject
matter to which it relates, performance under it or any of its terms, to any
amendment hereto or performances hereunder without the written consent of the
other party save only (i) such announcements as in the opinion of counsel for
the party making such announcement is required by applicable law to be made, or
(ii) announcements to KOSAN’s private advisors, present investors, and bona fide
prospective investors so long as such disclosure is made under a binder of
confidentiality wherein such advisor or investor agrees not to disclose the
information contained in the announcement to any THIRD PARTY or to use the
information for any purpose other than to evaluate its investment or prospective
investment in KOSAN. Such announcements shall be factual and as brief as
reasonable. If a party decides to

 

43.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

make an announcement required by law or otherwise permitted under this
AGREEMENT, it will give the other party ten (10) days’ advance written notice of
the text of the announcement so that the other party will have an opportunity to
comment upon the announcement. Upon request by a party for approval of any other
disclosures, such approval or disapproval shall be given in writing within
fifteen (15) days of its receipt. Upon request by either party, the parties
agree to prepare a mutually agreed press release and related Question and Answer
document with respect to this AGREEMENT. Once information has been approved for
disclosure, no further consent or approval shall be required under this Article
with respect to such information.

 

ARTICLE 14

 

WARRANTIES AND REPRESENTATIONS

 

14.1 KOSAN warrants that as of the EFFECTIVE DATE it owns or exclusively
controls by agreement, assignment or license right, title and interest in the
KOSAN PATENT RIGHTS and KOSAN KNOW-HOW and that it has full power and authority
to execute, deliver and perform this AGREEMENT and the obligations hereunder.

 

14.2 KOSAN expressly warrants and represents that it has no outstanding
encumbrances or agreements, either written, oral, or implied, in connection
herewith that are inconsistent with the rights granted herein, and that it has
not granted and will not grant during the term of this AGREEMENT or any renewal
hereof, any rights, license, consent or privilege that conflict with the rights
granted herein.

 

14.3 LICENSEE expressly warrants and represents that it has no outstanding
encumbrances or agreements, either written, oral, or implied, in connection
herewith that are inconsistent with the obligations undertaken by LICENSEE
herein, and that it has not entered into, and during the term of this AGREEMENT
or any renewal hereof will not enter into, any agreements, either written, oral,
or implied, that conflict with the rights granted, and obligations undertaken,
by LICENSEE herein.

 

14.4 Each party expressly represents and warrants that it has the full power and
authority to enter into this AGREEMENT and to carry out the transactions
contemplated hereby.

 

14.5 Each party hereby warrants that the execution, delivery and performance of
this AGREEMENT has been duly approved and authorized by all necessary corporate
or partnership actions of both parties: do not require any shareholder or
partnership approval which has not been obtained or the approval and consent of
any trustee or the holders of any indebtedness of either party; do not
contravene any law, regulation, rules or order binding on either party, and do
not contravene the provisions of or constitute a default under any indenture,
mortgage, contract or other agreement or instrument to which either party is a
signatory.

 

14.6 Each party hereby represents and warrants that to the extent the United
States government has any interest in the KOSAN PATENT RIGHTS as a result of
government funded

 

44.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

research, that it will continue to make good faith efforts to comply in all
respects with the applicable provisions of any applicable law, regulation, or
requirement by the U.S. Government relating to the KOSAN PATENT RIGHTS and shall
make reasonable efforts to ensure that such laws, regulations and requirements
are fulfilled with respect to the KOSAN PATENT RIGHTS including without
limitation the provisions of 35 U.S.C. Section 202. Each party agrees that it
will make good faith efforts to ensure that all necessary steps are taken to
comply with the requirements of 35 U.S.C. Section 202 ET SEQ. and 37 C.F.R.
Section 401.1 ET SEQ. to retain the maximum rights under the KOSAN PATENT RIGHTS
allowable by law. LICENSEE and KOSAN agree that it will provide the necessary
reports and information required to comply with 35 U.S.C. Sec. 202 et seq. and
37 C.F.R. Section 401.1 et seq., including periodic reports on utilization or
efforts at utilization of the inventions covered by the KOSAN PATENT RIGHTS.

 

14.7 KOSAN and LICENSEE each specifically disclaim that the RESEARCH PROGRAM or
the DEVELOPMENT will be successful, in whole or part or that any clinical or
other studies undertaken by it will be successful. KOSAN AND LICENSEE EXPRESSLY
DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
WITH RESPECT TO THE CONFIDENTIAL INFORMATION, OR KOSAN PATENT RIGHTS OR
KNOW-HOW, LICENSED COMPOUNDS, RESERVED COMPOUNDS, NCEs OR PRODUCTS, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OF ANY INTELLECTUAL PROPERTY, PATENTED OR UNPATENTED, OR
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

ARTICLE 15

 

STANFORD LICENSE

 

15.1 KOSAN represents that as of the EFFECTIVE DATE the STANFORD LICENSE is in
full force and effect. KOSAN shall use its reasonable efforts to not cause the
termination and shall not seek to terminate the STANFORD LICENSE during the term
of this AGREEMENT without the express written consent of LICENSEE.

 

15.2 KOSAN shall use its reasonable efforts to perform all duties and
obligations required under the STANFORD LICENSE. KOSAN shall notify LICENSEE
within five (5) days of its receipt of any termination notices from STANFORD of
the STANFORD LICENSE and at LICENSEE’s option shall seek to avoid said
termination or shall subrogate LICENSEE to KOSAN’s rights under the STANFORD
LICENSE to enable LICENSEE to seek to avoid such termination.

 

15.3 KOSAN shall inform LICENSEE of any renegotiation of the STANFORD LICENSE,
and shall not modify any terms or provisions of the STANFORD License, if such
renegotiation or modification will adversely affect LICENSEE’s rights under this

 

45.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

AGREEMENT, without LICENSEE’s written consent. KOSAN shall promptly provide
LICENSEE with a copy of such renegotiated or modified STANFORD LICENSE.

 

15.4 In order to provide adequate protection of LICENSEE’s interest in avoiding
the termination of the STANFORD LICENSE, KOSAN agrees that should KOSAN default
or receive a notice from STANFORD of default under the STANFORD LICENSE for
failure to timely pay royalties which KOSAN does not intend to cure within the
applicable period provided by the STANFORD LICENSE, KOSAN shall notify LICENSEE
within ten (10) business days of its receipt of such notice and, LICENSEE may
cure any such default on KOSAN’s behalf, including paying any delinquencies.
LICENSEE may credit any such payments made to STANFORD to cure KOSAN’s
delinquency against future payments due to KOSAN hereunder.

 

ARTICLE 16

 

TRADEMARKS

 

16.1 ORTHO TRADEMARKS. ORTHO, at its expense, shall be responsible for the
selection, registration and maintenance of all trademarks which it employs in
connection with PRODUCTS and shall own and control such trademarks. KOSAN
recognizes the exclusive ownership by ORTHO of any proprietary ORTHO name,
logotype or trademark furnished by ORTHO (including ORTHO’s AFFILIATES) for use
in connection with the PRODUCT. KOSAN shall not, either while this AGREEMENT is
in effect or at any time thereafter, register, use or attempt to obtain any
right in or to any such name. logotype or trademark or in and to any name,
logotype or trademark confusingly similar thereto.

 

ARTICLE 17

 

INDEMNIFICATION

 

17.1 BY ORTHO. ORTHO agrees to indemnity and hold harmless, KOSAN, its
AFFILIATES and their respective officers, directors, employees and agents, and
The Leland Stanford Jr. University, Stanford Health Services, Brown University,
Brown University Research Foundation, and their respective, trustees, officers,
employees, students and agents (each a “KOSAN Indemnitee”) from and against any
and all liability, damages, losses, claims, suits, proceedings, demands,
recoveries or expenses, including reasonable attorney’s fees and expenses,
incurred or rendered against such KOSAN Indemnitees which arise out of or result
from the use, testing, manufacture, processing, packaging, labeling, sale or
distribution of PRODUCTS by ORTHO or its AFFILIATES or SUBLICENSEE; except to
the extent such liability, damages, losses, claims, suits, proceedings, demands,
recoveries or expenses, incurred by or rendered against KOSAN are based upon the
gross negligence or wilful misconduct by KOSAN or its AFFILIATES.

 

17.2 BY KOSAN. KOSAN agrees to indemnify and hold harmless, LICENSEE, its
AFFILIATES, and SUBLICENSEES and their respective officers, directors, employees
and

 

46.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

agents (each a “LICENSEE Indemnitee”) from and against any and all THIRD PARTY
liability, damages, losses, claims, suits, proceedings, demands, recoveries or
expenses, including reasonable attorney’s fees and expenses, incurred or
rendered against such LICENSEE Indemnitee(s) which arise out of or result from
(i) the negligence or wilful misconduct by KOSAN or its AFFILIATES in carrying
out the RESEARCH PROGRAM under this AGREEMENT, or (ii) personal injury to
KOSAN’s employees or agents or damage to KOSAN’s property resulting from acts
performed by, under the direction of, or at the request of LICENSEE in carrying
out activities contemplated by this AGREEMENT; except to the extent such
liability, damages, losses, claims, suits, proceedings, demands, recoveries or
expenses, incurred by or rendered against LICENSEE are based upon the gross
negligence or wilful misconduct of a LICENSEE Indemnitee.

 

17.3 CONTROL. A party or person (the “Indemnitee”) that intends to claim
indemnification under this Article 17 shall promptly notify the other party (the
“Indemnitor”) in writing of any loss, claim, damage, liability, or action in
respect of which the Indemnitee or any of its AFFILIATES, SUBLICENSEES or their
directors, officers, employees, agents or counsel intend to claim such
indemnification, and the Indemnitor shall have the right to participate in, and,
to the extent the Indemnitor so desires, to assume the defense thereof with
counsel chosen by Indemnitor, with consent of Indemnitee, which consent shall
not be unreasonably withheld. The Indemnitee shall not enter into negotiations
or enter into any agreement with respect to the settlement of any claim without
the prior written approval of the Indemnitor, and the indemnity agreement in
this Article 17 shall not apply to amounts paid in settlement of any loss,
claim, damage, liability, or action if such settlement is made without the
consent of the Indemnitor, which consent shall not be withheld unreasonably. The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Article 17. At the Indemnitor’s request, the Indemnitee
under this Article 17, and its employees and agents, shall cooperate fully with
the Indemnitor and its legal representatives in the investigation and defense of
any action, claim or liability covered by this indemnification and provide full
information with respect thereto.

 

ARTICLE 18

 

BANKRUPTCY

 

All rights and licenses granted under or pursuant to this AGREEMENT by each
party are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of Title 11, United States Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101(60) of the Bankruptcy Code.
The parties agree that LICENSEE shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code.

 

47.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ARTICLE 19

 

TERM AND TERMINATION

 

19.1 TERM.

 

19.1.1 TERM OF AGREEMENT. This AGREEMENT shall commence upon the EFFECTIVE DATE
and shall, unless sooner terminated pursuant to any other provision of this
AGREEMENT, continue in full force and effect until the latest of (i) the end of
the RESEARCH TERM, or (ii) the date upon which LICENSEE ceases to have one or
more PRODUCTS in active DEVELOPMENT or commercialization, or (iii) for as long
as royalties are payable according to the provisions of Article 7 herein. The
licenses granted herein to LICENSEE shall expire on a country-by-country and
PRODUCT-by-PRODUCT basis, once ORTHO has paid royalties for the full period
under which such royalty payments are due under Section 7.1 hereunder, and ORTHO
and its AFFILIATES shall thereafter have a fully paid-up, irrevocable,
non-exclusive license under the KOSAN KNOW-HOW to make, have made, USE, SELL and
HAVE SOLD PRODUCTS.

 

19.1.2 TERM AND TERMINATION OF RESEARCH PROGRAM.

 

(a) TERM. Unless earlier terminated as set forth in Section 19.1.2(b), the term
of the RESEARCH PROGRAM shall be as set forth in Section 2.5, above.

 

(b) PERMISSIVE TERMINATION. With six (6) months’ prior written notice to KOSAN,
LICENSEE may terminate the RESEARCH PROGRAM; provided, however, that no such
termination shall be effective prior to the date twenty-four (24) months
following the EFFECTIVE DATE.

 

(c) WIND-DOWN PAYMENT. At the end of the RESEARCH TERM, ORTHO shall pay to KOSAN
a “wind-down” payment equal to fifty percent (50%) of the amount of RESEARCH
FUNDING paid to KOSAN by LICENSEE in the twelve (12) months prior to the
expiration of the RESEARCH TERM; provided, however, that if LICENSEE gave KOSAN
prior written notice that the RESEARCH PROGRAM would not be extended (by
exercise of the option in Section 2.5(ii) or otherwise), then the amount of the
“wind-down” payment shall be reduced as follows: (i) if such prior notice was
given at least six (6) full months prior to the end of the RESEARCH TERM, then
ORTHO shall not owe any “wind-down” payment, and (ii) if such notice was given
less than six (6) full months prior to the end of the RESEARCH PROGRAM, then the
wind-down payment shall be reduced by one-sixth (1/6) for each full month
between the date KOSAN receives such written notice and the expiration or
termination of the RESEARCH TERM. Notwithstanding the above, it is understood
that if the Fast Track PROJECT is not extended beyond the first anniversary of
the AGREEMENT, then payments made by RWJPRI for the Fast Track Project shall not
be included in the calculation of the “wind-down” payment. It is further
understood and agreed that no “wind-down” payment

 

48.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

shall be due if the RESEARCH TERM remains in effect until the fourth anniversary
of the EFFECTIVE DATE.

 

19.1.3 TERMINATION OF SCREENING. With sixty (60) days prior written notice to
KOSAN, RWJPRI may terminate the EXCLUSIVE SCREENING PERIOD and/or the
NON-EXCLUSIVE SCREENING PERIOD. In the former case, RWJPRI’s right to
exclusively screen the MACROLIDES for ANTIBIOTIC ACTIVITY shall terminate as of
the effective date of such notice, and in the latter case RWJPRI’s right to
screen the MACROLIDES and AROMATIC POLYKETIDES for any activity shall terminate
as of the effective date of such notice.

 

19.2 TERMINATION OF THE AGREEMENT.

 

19.2.1 PERMISSIVE TERMINATION FOLLOWING RESEARCH TERM. After the end of the
RESEARCH TERM, LICENSEE may (i) terminate this AGREEMENT in its entirety or (ii)
terminate this AGREEMENT as to any PRODUCT, upon three (3) months written notice
to KOSAN. At its sole discretion, KOSAN may on receipt of such notice from
LICENSEE immediately accelerate such termination of this AGREEMENT or PRODUCT,
as the case may be, at any time within such three (3) month period.

 

19.2.2 FAILURE TO DESIGNATE MACROLIDE. In the event that LICENSEE has not
designated at least one MACROLIDE as a LICENSED COMPOUND prior to the end of the
NON-EXCLUSIVE SCREENING PERIOD, then the AGREEMENT shall automatically terminate
concurrently with the end of the NON-EXCLUSIVE SCREENING PERIOD.

 

19.2.3 MATERIAL BREACH. Notwithstanding any other provisions of this AGREEMENT
either party, at its option, may terminate this AGREEMENT on ninety (90) days
prior written notice served by one party should the other party fail to comply
with or perform its obligations hereunder, unless such failure or
non-performance is corrected within the ninety (90) day period following
notification, or such extended period as may be agreed between the parties. In
the event that KOSAN fails to comply with or perform its obligations hereunder
during the RESEARCH TERM, LICENSEE may, at its option, terminate the RESEARCH
PROGRAM, and not the AGREEMENT, on ninety (90) days prior written notice, unless
such failure or non-performance is corrected within the ninety (90) day period
following notification or such extended period as may be agreed by the parties.
Failure to terminate this AGREEMENT following breach or failure to comply with
this AGREEMENT shall not constitute a waiver of a party’s defenses, rights or
causes of action arising from such or any future breach or noncompliance.

 

19.2.4 BANKRUPTCY. If either party should be adjudicated bankrupt, file a
voluntary petition in bankruptcy, have filed against it a petition for
bankruptcy or reorganization unless such petition is dismissed within sixty (60)
days of filing, make a general assignment for the benefit of creditors, enter
into a procedure of winding up to dissolution, or should a Trustee

 

49.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

or Receiver be appointed for its business assets or operations, the other party
shall be entitled to terminate this AGREEMENT forthwith by giving written notice
to the first party.

 

19.3 EFFECT OF TERMINATION.

 

19.3.1 ACCRUED RIGHTS AND OBLIGATIONS. Termination of this AGREEMENT for any
reason shall not release any party hereto from any liability which, at the time
of such termination, has already accrued to the other party or which is
attributable to a period prior to such termination, nor preclude either party
from pursuing any rights and remedies it may have hereunder or at law or in
equity which accrued or are based upon any event occurring prior to such
termination.

 

19.3.2 RETURN OF CONFIDENTIAL INFORMATION. Upon any termination of this
AGREEMENT, LICENSEE and KOSAN shall promptly return to the other party all
Confidential Information received from the other party (except one copy of which
may be retained by legal counsel solely for purposes of monitoring compliance
with the provisions of Article 9 and archival purposes).

 

19.3.3 LICENSES.

 

(a) In the event that the AGREEMENT terminates for any reason prior to the end
of the RESEARCH PROGRAM other than pursuant to Section 19.1.2(b), the AGREEMENT
and the licenses granted to LICENSEE in Sections 4.1 and 4.3 (and any license to
its AFFILIATES under Section 4.6) shall terminate concurrently.

 

(b) In the event of any termination pursuant to Section 19.1.2(b), 19.1.3 or
19.2.2, the licenses granted to LICENSEE in Sections 4.1 and 4.2.1 shall
terminate concurrently, and the license granted to LICENSEE in Section 4.3 (and
any license to its AFFILIATES under Section 4.6) shall terminate concurrently
with respect to all MACROLIDES and AROMATIC POLYKETIDES other than those
designated as LICENSED COMPOUNDS pursuant to Section 3.5 prior to the effective
date of such termination. In the event of any termination of this AGREEMENT
pursuant to Section 19.2.1(ii) only with respect to one or more PRODUCTS, the
licenses granted to LICENSEE shall terminate only with respect to such PRODUCT
and the LICENSED COMPOUNDS and/or DERIVATIVES contained in such PRODUCTS.

 

(c) In the event of any termination of this AGREEMENT in its entirety by
LICENSEE pursuant to Section 19.2.1(i), 19.2.3 or 19.2.4, the licenses granted
in Article 4 shall terminate concurrently.

 

(d) In the event of any termination of this AGREEMENT by KOSAN pursuant to
Section 19.2.3 or 19.2.4, the licenses granted to LICENSEE (and to its
AFFILIATES) under this AGREEMENT shall terminate concurrently.

 

50.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(e) It is understood that, except as provided in Section 19.3.3(a), (c) and (d)
above, the licenses granted in Section 4.2.2 and 4.2.3 shall survive until the
end of the NON-EXCLUSIVE SCREENING PERIOD.

 

(f) In the event of any termination of the RESEARCH PROGRAM (but not the
AGREEMENT) by LICENSEE pursuant to Section 19.2.3 due to uncured material breach
by KOSAN, or a termination pursuant to Section 19.1.3, any licenses then in
effect with respect to LICENSED COMPOUNDS designated as LICENSED COMPOUNDS
pursuant to section 3.5.1, or identified as CLOSE STRUCTURAL ANALOGS pursuant to
Section 3.5.5, before the date of such termination shall remain in effect
pursuant to the terms and conditions of this AGREEMENT, but RWJPRI shall not
receive any further licenses under this AGREEMENT.

 

19.3.4 REVERSION. In the event that the licenses to LICENSEE (and its
AFFILIATES) terminate as described in Section 19.3.3 above, then LICENSEE
undertakes the following:

 

(a) to deliver to KOSAN any KOSAN KNOW-HOW in its possession;

 

(b) not to use the KOSAN KNOW-HOW as long as it has to be kept confidential
pursuant to Article 9 hereunder;

 

(c) at KOSAN’s request, to transfer (and grant the right to access,
cross-reference and use, without charge) all RWJPRI KNOW-HOW, MARKETING
AUTHORIZATIONS. pre-clinical and clinical data, and regulatory filings relating
to LICENSED COMPOUNDS and PRODUCTS (including clinical studies and other
supporting information, and any written communications to and with the FDA and
other comparable agencies), and any data relating to reportable adverse events
in respect of PRODUCTS for use in connection with developing and
commercializing, and submitting regulatory filings for, PRODUCTS for which
LICENSEE does not retain rights under this AGREEMENT and other products;

 

(d) to the extent requested by KOSAN, to transfer to KOSAN responsibility for
and control of ongoing DEVELOPMENT work, including contracts with THIRD PARTIES
for such work, in an expeditious and orderly manner with the costs for such work
assumed by KOSAN as of the date such contracts are transferred; and

 

(e) to grant to KOSAN an irrevocable, exclusive, worldwide paid-up license under
RWJPRI PATENT RIGHTS and RWJPRI KNOW-HOW owned or controlled by LICENSEE, with
the right to grant and authorize sublicenses, to make, have made, USE, SELL and
HAVE SOLD LICENSED COMPOUNDS and PRODUCTS, and provide KOSAN with all reasonable
assistance to transfer the RWJPRI KNOW-HOW and enable KOSAN to continue

 

51.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

DEVELOPMENT and to make, have made, USE, SELL and HAVE SOLD LICENSED COMPOUNDS
and PRODUCTS.

 

(f) It is understood that, in the event of a termination of licenses pursuant to
Sections 19.3.3(b) or (f) wherein LICENSEE retains certain licenses, the
foregoing provisions of Section 19.3.4 shall apply only to the terminated rights
and licenses.

 

19.4 SURVIVAL. Sections 2.4.5(d), 2.6.5, 2.8, 3.3.3, 3.4, 3.5.5, 3.7, 4.5, 4.12,
4.13, 4.14, 7.1, 7.5, 7.6, 7.7, 7.9, 7.10, 7.11, 10.1, 11.3, 11.4, 12.1, 12.4,
14.7, 18, 19.3 and 19.4 and the last sentence of Section 4.4, and Articles 9,
13, 17, 21 and 22 shall survive the expiration and any termination of the
AGREEMENT for any reason.

 

ARTICLE 20

 

ASSIGNMENT

 

20.1 PERMITTED ASSIGNMENTS. This AGREEMENT or any interest herein shall not be
assigned or transferred, in whole or in part, by either party hereto without the
prior written consent of the other party hereto. However, without securing such
prior written consent, either party may assign this AGREEMENT to an AFFILIATE or
a successor of all or substantially all of its business to which this AGREEMENT
relates provided, that no such assignment shall be binding and valid until and
unless the assignee shall have assumed in a writing, delivered to the
non-assigning party, all of the duties and obligations of the assignor, and,
provided, further, that the assignor shall remain liable and responsible to the
non-assigning party hereto for the performance and observance of all such duties
and obligations.

 

20.2 BINDING EFFECT. This AGREEMENT shall be binding upon, and inure to, the
benefit of the parties hereto, and to the benefit of any permitted assignee or
successor. LICENSEE shall also have the right, whether or not it elects to
terminate this AGREEMENT, to require that all reasonable steps it may reasonably
specify be taken to prevent disclosure of its confidential information to an
acquiror or assignee of KOSAN in any way reasonably adverse to its interests.

 

ARTICLE 21

 

DISPUTE RESOLUTION

 

21.1 DISCUSSION. The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this AGREEMENT promptly by negotiations between
the Chief Executive Officer of KOSAN and LICENSEE (who shall be the Chairman of
RWJPRI for issues relating primarily to research and development, and the
President of ORTHO for issues relating to PRODUCT commercialization), who each
have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for administration of
this AGREEMENT. Any party may give the other party written notice of any dispute
not

 

52.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

resolved in the normal course of business. Within five (5) business days after
receipt of the notice, the receiving party shall submit to the other a written
response. The notice and the response shall include a detailed statement of each
party’s position and a summary of arguments supporting that position. Within
five (5) days after delivery of the response, Chief Executive Officer of KOSAN
and LICENSEE (who shall be the Chairman of RWJPRI for issues relating primarily
to research and development and the President of ORTHO for issues relating to
PRODUCT commercialization) shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute. All reasonable requests for information made by one party to the
other will be honored. All negotiations pursuant to this clause will be
confidential and shall be treated as compromise and settlement negotiations for
the purposes of the Federal Rules of Evidence and all other evidentiary
purposes.

 

21.2 MEDIATION. If the matter has not been resolved within twenty (20) days of
the disputing party’s notice, or if the Chief Executive Officer of KOSAN and
LICENSEE (who shall be the Chairman of RWJPRI for issues relating primarily to
research and development and the President of ORTHO for issues relating to
PRODUCT commercialization) fail to meet within the time frame set forth in
Section 21.1, either party may initiate mediation of the dispute as set forth in
Section 21.2 of this AGREEMENT.

 

(a) Any dispute, controversy or claim arising out of or related to this
AGREEMENT, or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement by fraud or otherwise, shall, before
submission to arbitration, first be mediated through non-binding mediation in
accordance with the Model Procedures for the Mediation of Business Disputes
promulgated by the Center for Public Resources (“CPR”) then in effect, except
where those rules conflict with these provisions, in which case these provisions
control. The mediation shall be conducted in New York, New York and shall be
attended by a senior executive with authority, to resolve the dispute from each
of the operating companies that are parties.

 

(b) The mediator shall be an attorney specializing in business litigation who
has at least fifteen (15) years of experience as a lawyer with a law firm of
over twenty-five (25) lawyers or was a judge of a court of general jurisdiction
and who shall be appointed from the list of neutrals maintained by CPR.

 

(c) The parties shall promptly confer in an effort to select a mediator by
mutual agreement. In the absence of such an agreement, the mediator shall be
selected from a list generated by CPR with each party, having the right to
exercise challenges for cause and two peremptory challenges within three
business days of receiving the CPR list.

 

(d) The mediator shall confer with the putties to design procedures to conclude
the mediation within no more than forty-five (45) days after initiation. Unless
agreed upon by the parties in writing, under no circumstances shall the
commencement of arbitration

 

53.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

under Section 21.3 be delayed more than forty-five (45) days by the mediation
process specified herein.

 

(e) Each party, agrees to toll all applicable statutes of limitation during the
mediation process and not to use the period or pendency of the mediation to
disadvantage the other party procedurally or otherwise. All negotiations
pursuant to this clause will be confidential and shall be treated as compromise
and settlement negotiations for the purposes of the Federal Rules of Evidence
and all other evidentiary purposes.

 

21.3 ARBITRATION.

 

(a) Following the mediation procedures set forth in Section 21.2, Any dispute,
claim or controversy arising from or related in any way to this AGREEMENT or the
interpretation, application, breach, termination or validity, thereof, including
any claim of inducement of this AGREEMENT by fraud or otherwise, will be
submitted for resolution to arbitration pursuant to the commercial arbitration
rules then pertaining of the Center for Public Resources (“CPR”), except where
those rules conflict with these provisions, in which case these provisions
control. The arbitration will be held in San Francisco, California.

 

(b) The panel shall consist of three (3) arbitrators chosen from the CPR Panels
of Distinguished Neutrals each of whom (i) is a lawyer specializing in business
litigation, with experience in litigation relating to development and
commercialization of pharmaceutical products and whom has never represented any
party hereto or any of its Affiliates and whom has at least fifteen (15) years
experience with a law from of over twenty-five (25) lawyers, or (ii) was a judge
of a court of general jurisdiction and who has never represented either party
hereto or any of its Affiliates.

 

(c) The parties agree to cooperate (l) to obtain selection of the arbitrators
within thirty (30) days of initiation of the arbitration, (2) to meet with the
arbitrators within thirty (30) days of selection and (3) to agree at that
meeting or before upon procedures for discovery and as to the conduct of the
hearing which will result in the hearing being concluded within no more than
nine (9) months after selection of the arbitrators and in the award being
rendered within sixty (60) days of the conclusion of the hearings, or of any
post-hearing briefing, which briefing will be completed by both parties within
twenty (20) days after the conclusion of the hearings. In the event no such
agreement is reached, the CPR will select arbitrators, allowing appropriate
strikes for reasons of conflict or other cause and three (3) peremptory
challenges for each side. The arbitrators shall set a date for the hearing,
commit to the rendering of the award within sixty (60) days of the conclusion of
the evidence at the hearing, or of any post-hearing briefing (which briefing
will be completed by both sides in no more than twenty (20) days after the
conclusion of the hearings), and provide for discovery according to these time
limits, giving recognition to the understanding of the parties hereto that they
contemplate reasonable discovery, including document demands and depositions,
but that such discovery be limited so that the time limits specified herein may
be met without undue difficulty. In no event will the arbitrators allow either
side to obtain more than a total of forty (40) hours of deposition testimony
from all

 

54.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

witnesses, including both fact and expert witnesses. In the event multiple
hearing days are required, they will be scheduled consecutively to the greatest
extent possible.

 

(d) The arbitrators shall render their award following the substantive law of
California, without reference to principles of conflicts of law. The arbitrators
shall render an opinion setting forth findings of fact and conclusions of law
with the reasons therefor stated. A transcript of the evidence adduced at the
hearing shall be made and shall, upon request, be made available to either
party.

 

(e) To the extent possible, the arbitration hearings and award will be
maintained in confidence.

 

(f) Any United States District Court having jurisdiction of the matter may enter
judgment upon any award. In the event the panel’s award exceeds Five Million
Dollars ($5,000,000) in monetary, damages or includes or consists of equitable
relief, then the court shall vacate, modify or correct any award where the
arbitrators’ findings of fact are clearly erroneous, and/or where the
arbitrators’ conclusions of law are erroneous; in other words, it will undertake
the same review as if it were a federal appellate court reviewing a district
court’s findings of fact and conclusions of law rendered after a bench trial. An
award for less than Five Million Dollars ($5,000,000) in damages and not
including equitable relief may be vacated, modified or corrected only upon the
grounds specified in the Federal Arbitration Act. The parties consent to the
jurisdiction of the District Court for the enforcement of these provisions, the
entry of judgment on any award, and the vacatur, modification and correction of
any award as above specified.

 

(g) Each party has the right before or during the arbitration to seek and obtain
from the appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc. to avoid irreparable harm, maintain the status quo,
or preserve the subject matter of the arbitration.

 

(h) EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

 

(i) SUBJECT TO THE PROVISIONS OF ARTICLE 17, EACH PARTY HERETO WAIVES ANY CLAIM
TO PUNITIVE, EXEMPLARY AND CONSEQUENTIAL DAMAGES FROM THE OTHER.

 

ARTICLE 22

 

MISCELLANEOUS

 

22.1 ENTIRE AGREEMENT. Before signing this AGREEMENT the parties have had
numerous conversations, including preliminary discussions, formal negotiations
and informal conversations at meals and social occasions, and have generated
correspondence and

 

55.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

other writings, in which the parties discussed the transaction which is the
subject of this AGREEMENT and their aspirations for its success. In such
conversations and writings, individuals representing the parties may have
expressed their judgments and beliefs concerning the intentions, capabilities,
and practices of the parties, and may have forecasted future events. The parties
recognize that such conversations and writings often involve an effort by both
sides to be positive and optimistic about the prospects for the transaction. It
is also recognized, however, that all business transactions contain an element
of risk, as does the transaction contemplated by this AGREEMENT and that it is
normal business practice to limit the legal obligations of contracting parties
to only those promises and representations which are essential to their
transaction so as to provide certainty as to their respective future rights and
remedies. Accordingly, it is agreed that this AGREEMENT constitutes the entire
agreement and understanding between the parties as to the legal undertakings
hereunder. All prior negotiations, representations, agreements, contracts,
offers and earlier understandings of whatsoever kind, whether written or oral
between KOSAN and LICENSEE in respect of this AGREEMENT, are superseded by,
merged into, extinguished by and completely expressed by this AGREEMENT. No
aspect, part or wording of this AGREEMENT may be modified except by mutual
agreement between the KOSAN and LICENSEE taking the form of an instrument in
writing signed and dated by duly authorized representatives of both KOSAN and
LICENSEE.

 

22.2 NOTICES. All communications, reports, payments and notices required by this
AGREEMENT by one party to the other shall be addressed to the parties at their
respective addresses set forth below or to such other address as requested by
either party by notice in writing to the other.

 

If to KOSAN:

 

KOSAN BIOSCIENCES, INC.

1450 Rollins Road

Burlingame, California 94010

Attn: President

Telefax No.: (650) 343-2931

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Arm: Michael S. Rabson

Telefax No.: (415) 496-4006

 

56.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

If to RWJPRI, ORTHO or LICENSEE:

 

ORTHO-MCNEIL PHARMACEUTICAL CORPORATION

1000 U.S. Route 202,

Raritan. New Jersey 08869

Attention: President

Telefax No.: (908) 218-1416

 

With a copy to:

 

Chief Patent Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, New Jersey 08903

Telefax No.: (908) 524-2808

 

AND

 

R.W. JOHNSON PHARMACEUTICAL RESEARCH INSTITUTE

920 U.S. Route 202

Raritan. New Jersey 08869

Attention: Chairman

Telefax No.: (908) 704-9486

 

All such notices, reports, payments and communications shall be made in writing
by telefax to the numbers set forth above or by First Class mail, postage
prepaid, and shall be considered made as of the date of deposit with the United
States Post Office or when received by telefax.

 

22.3 GOVERNING LAW. All matters affecting the interpretation, validity, and
performance of this AGREEMENT, including any arbitration proceeding conducted
pursuant to Article 21, shall be governed by the internal laws of the State of
California without regard to its conflict of law principles, except as to any
issue which by California law depends upon the validity, scope or enforceability
of any patent within the PATENT RIGHTS, which issue shall be determined in
accordance with the applicable patent laws of the country of such patent.

 

22.4 SEVERABILITY. Should any part or provision of this AGREEMENT be held
unenforceable or in conflict with the law of any jurisdiction, the validity of
the remaining part or provisions shall not be affected by such holdings;
provided that the parties shall use their best efforts to negotiate an
enforceable provision that most nearly reflects the parties original intentions.

 

22.5 WAIVER. The waiver by either party, whether express or implied, of any
provisions of this AGREEMENT, or of any breach or default of either party, shall
not be construed to be a continuing waiver of such provision, or of any
succeeding breach or default or of a waiver of any other provisions of this
AGREEMENT.

 

57.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

22.6 NO REPRESENTATIONS. Notwithstanding anything to the contrary, in this
AGREEMENT, nothing herein contained shall be construed as a representation by
KOSAN that the PATENT RIGHTS can be or will be used to prevent the importation
by a THIRD PARTY hereto of a product into or the SALE or USE by a THIRD PARTY
hereto of a product in any country within the PATENT RIGHTS where such product
shall have been placed in commerce under circumstances which preclude the use of
the PATENT RIGHTS to prevent such importation or SALE or USE by reason of any
applicable law or treaty.

 

22.7 FORCE MAJEURE. Notwithstanding any other provisions of this AGREEMENT,
neither of the parties hereto shall be liable in damages or have the right to
terminate this AGREEMENT for any delay or default in performing hereunder if
such delay or default is caused by conditions beyond its control including, but
not limited to acts of God, governmental restrictions, wars, or insurrections,
strikes, floods, earthquakes, work stoppages and/or lack of materials, and any
time for performance hereunder shall be extended for the actual time of delay
caused by such occurrence; provided, however, that the party suffering such
delay or default shall notify the other party in writing of the reasons for the
delay or default and shall diligently seek to correct such conditions, if such
reasons for delay or default continuously exist for twelve (12) months, this
AGREEMENT may be terminated by either party.

 

22.8 INDEPENDENT CONTRACTORS. It is understood that both parties hereto are
independent contractors and are engaged in the operation of their own respective
businesses, and neither hereto is to be considered the agent or partner of the
other for any purpose whatsoever. Neither party has any authority to enter into
any contracts or assume any obligations for the other party or make any
warranties or representations on behalf of the other party.

 

22.9 ADVICE OF COUNSEL. KOSAN and LICENSEE have each consulted counsel of their
choice regarding this AGREEMENT, and each acknowledges and agrees that this
AGREEMENT shall not be deemed to have been drafted by one party or another and
will be construed accordingly.

 

22.10 PATENT MARKING. LICENSEE agrees to mark and have its AFFILIATES and
SUBLICENSEES mark all PRODUCTS they sell or distribute pursuant to this
AGREEMENT in accordance with the applicable statute or regulations in the
country, or countries of manufacture and sale thereof.

 

22.11 COMPLIANCE WITH LAWS. Each party, shall furnish to the other party any
information requested or required by that party during the term of this
AGREEMENT or any extensions hereof to enable that party, to comply with the
requirements of any U.S. or foreign federal, state and/or government agency.
Each party shall comply with all applicable U.S., foreign, state, regional and
local laws, rules and regulations relating to its activities to be performed
pursuant to this AGREEMENT, including without limitation, the United States
Foreign Corrupt Practices Act, United States export regulations and such other
United States and foreign laws and regulations as may be applicable, and to
obtaining all necessary approvals,

 

58.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

consents and permits required by the applicable agencies of the government of
the United States and foreign jurisdictions.

 

22.12 FURTHER ASSURANCES. At any time or from time to time on and after the date
of this AGREEMENT, each party shall at the request of the other party (i)
deliver to such party such records, data or other documents consistent with the
provisions of this AGREEMENT, (ii) execute, and deliver or cause to be
delivered, all such consents, documents or further instruments of transfer or
license, and (iii) take or cause to be taken all such actions, as the requesting
party may reasonably deem necessary or desirable in order for the requesting
party to obtain the full benefits of this AGREEMENT and the transactions
contemplated hereby.

 

22.13 JOINT AND SEVERAL LIABILITY: PERFORMANCE WARRANTY. Notwithstanding any
other provision of this AGREEMENT, it is understood and agreed that ORTHO and
RWJPRI shall be jointly and severally liable for the obligations of ORTHO and
RWJPRI under this AGREEMENT. LICENSEE hereby warrants and guarantees the
performance of any and all rights and obligations of this AGREEMENT by its
AFFILIATE(S) and SUBLICENSEE(S) including, without limitation, performance under
any license granted pursuant to Section 4.3, 4.5, or 4.6 above.

 

22.14 USE OF SINGULAR. As used in this AGREEMENT, singular includes the plural
and plural includes the singular, wherever so required by the context.

 

22.15 HEADINGS. The captions to the several Sections and Articles hereof are not
a part of this AGREEMENT, but are included merely for convenience of reference
only and shall not affect its meaning or interpretation.

 

22.16 COUNTERPARTS. This AGREEMENT may be executed in two counterparts, each of
which shall be deemed an original and which together shall constitute one
immanent.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and duly
executed this AGREEMENT on the date(s) indicated below, to be effective the day
and year first above written.

 

For and on Behalf of KOSAN BIOSCIENCES, INC.

 

For and on Behalf of KOSAN BIOSCIENCES, INC. By:  

/s/ Daniel V. Santi

 

--------------------------------------------------------------------------------

Name:

 

Daniel Santi

Title:

 

Chairman

Date:

 

Sept 28-98

 

59.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

For and on Behalf of ORTHO-MCNEIL PHARMACEUTICAL INC.

 

By:  

/s/ Robert G. Savage

 

--------------------------------------------------------------------------------

   

Robert G. Savage, President

Date:

 

9-29-98

 

For and on Behalf of THE R.W. JOHNSON PHARMACEUTICALS RESEARCH INSTITUTE

 

By:  

/s/ William A.M. Duncan

 

--------------------------------------------------------------------------------

   

William A.M. Duncan, Chairman

Date:

 

9-29-28

 

60.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT A

 

RESEARCH PLAN

 

PART I. FAST -TRACK PROJECT

 

OBJECTIVES AND SPECIFIC AIMS

 

[**]

 

REFERENCES

 

Jacobsen, J.R., Hutchinson, C.R., Cane, D.E., & Khosla, C. (1997)
“Precursor-directed biosynthesis of erythromycin analogs by an engineered
polyketide synthase,” SCIENCE 277: 367-369.

 

Zotchev, S.B., & Hutchinson, C.R. (1995) “Cloning and heterologous expression of
the genes encoding nonspecific electron transport components for a cytochrome
P450 system of SACCHAROPOLYSPORA ERYTHRAEA involved in erythromycin production,”
GENE 156: 101-106.

 



--------------------------------------------------------------------------------

PART II. SAR PROJECT

 

OBJECTIVE AND SPECIFIC AIMS

 

[**]

 

[**]

 

REFERENCES

 

Andersen, J.F., Tatsuta, K., Gunji, H., Ishiyama, T., & Hutchinson, C.R. (1993)
“Substrate specificity of 6-deoxyerythronolide B hydroxylase, a bacterial
cytochrome P450 of erythromycin A biosynthesis,” BIOCHEMISTRY 32:1905-1913.

 

Bright, G.M., Nagel, A.A., Bordner, J., ET AL. (1988) “Synthesis, IN VITRO and
IN VIVO activity of novel 9-deoxo-9a-aza-9a-homoerythromycin A derivatives; a
new class of macrolide antibiotics, the azalides,” J. ANTIBIOTICS 41: 1029-1047.

 

Griesgraber, G., Or Y.S., Chu, D.T.W., Nilius, A.M., Johnson, P.M., Flamm, R.K.,
Henry, R.F., & Plattner, J.J. (1996) “3-keto-11,12 carbazate derivatives of
6-O-methyl erythromycin A: synthesis and IN VITRO activity,” J. ANTIBIOTICS
49(5): 465-477.

 

Jacobsen, J.R., Hutchinson, C.R., Cane, D.E., & Khosla, C. (1997)
“Precursor-directed biosynthesis of erythromycin analogs by an engineered
polyketide synthase,” SCIENCE 277: 367-369.

 

Kao, C.M., Luo, G., Katz, L., Cane, D.E., & Khosla, C. (1995) “Manipulation of
macrolide ring size by directed mutagenesis of a modular polyketide synthase,”
J. AM. CHEM. SOC. 117: 9105-9106.

 

Kealey, J.T., Liu, L., Santi, D.V., Betlach, M.C., & Barr, P.J. (1997)
“Production of a polyketide natural product in non-polyketide producing
prokaryotic and eukaryotic hosts,” PROC. NATL. ACAD. SCI. USA, in press.

 

Liu, L., Thamchaipenet, A., Fu, H., Betlach, M., & Ashley, G. (1997)
“Biosynthesis of 2-nor-6-deoxyerythronolide B by rationally designed domain
substitution,” J. AM. CHEM. SOC. 119: 10553-10554.

 

McDaniel, R., Kao, C.M., Fu, H., Hevezi, P., Gustafsson, C., Betlach, M.,
Ashley, G., Cane, D.E., & Khosla, C. (1997) “Gain-of-function mutagenesis of a
modular polyketide synthase,” J. AM. CHEM. SOC. 119: 4309-4310.

 

2.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Morimoto, S., Takahashi, Y., Watanabe, Y., & Omura, S. (1984) “Chemical
modification of erythromycins. I. Synthesis and antibacterial activity of
6-O-methylerythromycins A,” J., ANTIBIOTICS 37:187-189.

 

Ruan, X., Pereda, A., Stassi, D., Zeidner, D., Summers, R.G., Jackson, M.,
Shivakumar, A., Kakavas, S., Staver, M.J., Donadio, S., & Katz, L. (1997)
“Acyltransferase Domain substitutions in erythromycin polyketide synthase yield
novel erythromycin derivatives, “J. BACTERIOLOGY 179:6416-6425.

 

Zotchev, S.B., & Hutchinson, C.R. (1995) “Cloning and heterologous expression of
the genes encoding nonspecific electron transport components for a cytochrome
P450 system of SACCHAROPOLYSPORA ERYTHRAEA involved in erythromycin production,”
GENE 156: 101-106.

 

3.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PART III.CRITERIA FOR NCES

 

[**]

 

4.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

PART IV.FTE TABLES AND TIMELINES

 

The table below shows the number and cost of Kosan FTEs to be applied in the
Fast-Track and SAR Projects though the course of the Research Program.

 

[**]

 

[**]

 

 

5.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT B

 

AROMATIC POLYKETIDES

 

[**]

 

KOS002 CONCENTRATION DATA

 

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

A2

  KE-001   7.55   KA-058   302   0.8

A2

  KE-001   11.41   KA-060   302   0.1

A2

  KE-001   11.81   KA-061   302   1.1

A2

  KE-001   14.65   KA-042   284   0.8

A3

  KE-007   10.60   KA-100   368   0.2

A3

  KE-007   11.90   KA-118   386   0.3

A3

  KE-007   15.25   KA-119   386   2.4

A3

  KE-007   15.44   KA-120   386   0.6

A3

  KE-007   19.17   KA-075   324   0.2

A4

  KE-014   6.31   KA-068   318   2.3

A4

  KE-014   7.52   KA-069   318   2.5

A4

  KE-014   10.28   KA-056   300   0.2

A4

  KE-014   10.93   KA-057   300   0.1

A4

  KE-014   21.75   KA-031   270   0.1

A5

  KE-023   6.37   KA-068   318   1.0

A5

  KE-023   7.57   KA-069   318   1.0

A5

  KE-023   10.33   KA-056   300   0.1

A6

  KE-030   15.32   KA-119   386   1.3

A7

  KE-038   10.47   KA-100   368   0.3

A7

  KE-038   11.95   KA-118   386   0.2

A7

  KE-038   15.28   KA-119   386   4.0

A7

  KE-038   15.76   KA-120   386   0.9

A7

  KE-038   25.08   KA-074   322   0.8

A8

  KE-045   10.58   KA-100   368   0.1

A8

  KE-045   12.93   KA-102   368   1.1

A8

  KE-045   15.35   KA-119   386   4.6

A8

  KE-045   15.83   KA-120   386   1.0

A8

  KE-045   19.25   KA-075   324   0.1

A8

  KE-045   23.01   KA-121   386   0.5

A8

  KE-045   23.66   KA-122   386   0.7

A8

  KE-045   25.06   KA-108   372   3.1

A9

  KE-073   11.43   KA-101   368   1.1

A9

  KE-073   13.38   KA-005   182   1.4

A9

  KE-073   13.88   KA-150   453   0.4

A9

  KE-073   14.78   KA-151   453   0.5

 



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

A9

  KE-073   15.03   KA-127   392   0.9

A9

  KE-073   15.60   KA-125   390   0.4

A9

  KE-073   16.18   KA-128   392   0.7

A9

  KE-073   16.71   KA-018   236   0.4

A9

  KE-073   18.18   KA-138   413   1.0

A9

  KE-073   18.70   KA-136   411   0.9

A9

  KE-073   19.76   KA-142   427   0.2

A9

  KE-073   20.31   KA-139   413   0.3

A9

  KE-073   20.75   KA-140   413   0.2

A9

  KE-073   21.25   KA-129   392   2.0

A9

  KE-073   22.24   KA-126   390   1.7

A9

  KE-073   23.65   KA-137   411   0.2

A9

  KE-073   25.00   KA-109   374   0.7

A9

  KE-073   26.58   KA-088   348   1.0

A10

  K005-83   26.73   KA-025   254   1.0

A11

  K005-92D       [**]   390   1.0

B2

  KE-002   7.82   KA-058   302   1.9

B2

  KE-002   11.30   KA-059   302   0.6

B2

  KE-002   12.05   KA-061   302   4.0

B2

  KE-002   14.87   KA-042   284   0.9

B2

  KE-002   19.57   KA-052   298   1.1

B2

  KE-002   21.13   KA-053   298   0.8

B2

  KE-002   21.30   KA-054   298   0.4

B2

  KE-002   21.98   KA-064   312   8.3

B2

  KE-002   22.96   KA-044   286   2.2

B2

  KE-002   23.75   KA-038   283   3.1

B2

  KE-002   24.53   KA-055   298   0.4

B2

  KE-002   25.40   KA-040   283   5.9

B2

  KE-002   26.76   KA-025   254   9.1

B2

  KE-002   27.10   KA-050   297   2.2

B2

  KE-002   28.05   KA-022   240   3.1

B2

  KE-002   29.21   KA-023   240   2.4

B3

  KE-060   10.27   KA-100   368   0.1

B3

  KE-060   13.71   KA-150   453   0.3

B3

  KE-060   14.64   KA-046   290   0.7

B3

  KE-060   15.19   KA-119   386   1.8

B3

  KE-060   15.71   KA-120   386   0.5

B3

  KE-060   16.55   KA-135   411   0.2

B3

  KE-060   18.58   KA-136   411   0.4

B3

  KE-060   26.28   KA-114   382   0.9

 

2.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

B4

  KE-016   12.78   KA-102   368   9.3

B4

  KE-016   15.97   KA-105   370   2.5

B4

  KE-016   16.73   KA-106   370   0.4

B4

  KE-016   21.43   KA-089   350   0.5

B5

  KE-064   6.38   KA-068   318   1.1

B5

  KE-064   7.59   KA-069   318   0.5

B5

  KE-064   10.15   KA-065   315   2.2

B5

  KE-064   10.33   KA-056   300    

B5

  KE-064   11.90   KA-001   166   0.3

B5

  KE-064   12.26   KA-002   166   0.1

B5

  KE-064   16.58   KA-030   260   0.4

B6

  KE-031   9.83   KA-116   384   0.7

B6

  KE-031   11.86   KA-098   366   0.3

B7

  KE-039   8.00   KA-058   302   4.7

B7

  KE-039   11.81       302   0.3

B7

  KE-039   12.23   KA-061   302   4.8

B7

  KE-039   14.97   KA-042   284   3.0

B8

  KE-046   10.00   KA-115   384   2.8

B9

  KE-075   14.93   KA-148   450   1.0

B9

  KE-075   15.96   KA-153   464   0.4

B9

  KE-075   16.65   KA-146   448   0.1

B9

  KE-075   17.56   KA-154   464   0.2

B10

  K005-80   19.30   KA-052   298   1.0

B11

  K005-92E       [**]   924   1.0

C2

  KE-058   13.13   KA-083   342   1.3

C2

  KE-058   13.68   KA-051   298   0.7

C2

  KE-058   14.38   KA-093   356   0.4

C2

  KE-058   15.08   KA-095   360   0.1

C2

  KE-058   16.30   KA-009   196   0.5

C2

  KE-058   16.51   KA-010   196   0.9

C2

  KE-058   16.96   KA-079   332   0.2

C2

  KE-058   17.55   KA-080   332   0.2

C2

  KE-058   18.98   KA-086   346   0.3

C2

  KE-058   19.41   KA-087   346   0.2

C3

  KE-062   6.15   KA-026   258   0.7

C3

  KE-062   7.86   KA-058   302   0.8

C3

  KE-062   11.40   KA-059   302   0.7

C3

  KE-062   12.07   KA-061   302   3.8

C3

  KE-062   14.88   KA-042   284   2.6

C3

  KE-062   16.51   KA-013   220   0.5

 

3.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

C3

  KE-062   19.08   KA-052   298   6.7

C3

  KE-062   19.51   KA-036   283   4.4

C3

  KE-062   21.30   KA-037   283   2.0

C3

  KE-062   22.85   KA-121   386   0.5

C3

  KE-062   23.78   KA-038   283   1.1

C3

  KE-062   25.00   KA-039   283   0.9

C3

  KE-062   26.76   KA-025   254   1.5

C4

  KE-017   9.68   KA-115   384   0.8

C5

  KE-063   6.48   KA-068   318   6.8

C5

  KE-063   7.78   KA-069   318   3.2

C5

  KE-063   10.42   KA-065   314   0.3

C5

  KE-063   14.83   KA-151   453   0.9

C6

  KE-032   10.08   KA-024   242   0.2

C6

  KE-032   15.10   KA-119   386   1.5

C6

  KE-032   15.58   KA-120   386   0.3

C7

  KE-068   10.28   KA-056   300   1.5

C7

  KE-068   10.96   KA-057   300   1.4

C8

  KE-047   8.12   KA-058   302   0.4

C8

  KE-047   11.48   KA-059   302   1.1

C8

  KE-047   12.25   KA-061   302   2.0

C8

  KE-047   14.62   KA-041   284   1.4

C8

  KE-047   15.01   KA-042   284   0.2

C9

  KE-053   5.35   KA-067   318   0.7

C9

  KE-053   10.95   KA-152   462   0.5

C9

  KE-053   14.03   KA-148   450   0.4

C9

  KE-053   15.73   KA-153   464   0.7

C9

  KE-053   16.00   KA-146   448   0.7

C10

  K005-88       KA-092   354    

C11

  K005-92F       erythromycin   734   1.0

D2

  KE-057   5.28   KA-067   318   0.3

D2

  KE-057   5.76   KA-032   276   0.3

D2

  KE-057   6.18   KA-070   319   0.9

D2

  KE-057   7.43   KA-071   319   0.2

D2

  KE-057   12.60   KA-141   421   0.3

D2

  KE-057   13.13   KA-083   342   1.1

D2

  KE-057   13.73   KA-150   453   0.3

D2

  KE-057   14.41   KA-132   407   0.2

D2

  KE-057   14.80   KA-133   409   0.2

D2

  KE-057   18.58   KA-136   411   0.4

D3

  KE-009   5.73   KA-016   234   0.2

 

4.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

D3

  KE-009   7.62   KA-058   302   1.3

D3

  KE-009   8.68   KA-165   302   0.4

D3

  KE-009   11.20   KA-059   302   1.3

D3

  KE-009   11.90   KA-061   302   1.5

D3

  KE-009   12.46   KA-072   322   1.2

D3

  KE-009   14.76   KA-041   284   0.8

D3

  KE-009   17.15   KA-020   304   0.6

D3

  KE-009   19.20   KA-052   298   0.5

D3

  KE-009   19.65   KA-164   620   0.1

D3

  KE-009   21.31   KA-163   618   0.1

D3

  KE-009   26.70   KA-025   254   0.7

D4

  KE-018   7.95   KA-058   302   1.6

D4

  KE-018   11.75   KA-060   302   0.1

D4

  KE-018   12.12   KA-061   302   2.3

D4

  KE-018   14.93   KA-042   284   1.6

D5

  KE-025   10.05   KA-115   384   4.5

D5

  KE-025   15.05   KA-017   234   0.6

D5

  KE-025   17.85   KA-111   380   0.4

D6

  KE-033   5.75   KA-012   210   0.2

D6

  KE-033   9.82   KA-115   384   0.9

D6

  KE-033   11.93   KA-098   366   0.8

D7

  KE-042   6.25   KA-026   258   0.9

D7

  KE-042   19.12   KA-052   298   5.0

D7

  KE-042   19.45   KA-036   283   5.4

D7

  KE-042   21.25   KA-037   283   1.6

D7

  KE-042   23.73   KA-038   283   2.6

D7

  KE-042   25.25   KA-040   283   3.2

D7

  KE-042   26.88   KA-025   254   5.2

D7

  KE-042   28.09   KA-022   240   4.2

D7

  KE-042   29.20   KA-023   240   3.6

D7

  KE-042   32.00   KA-158   508   0.1

D8

  KE-048   12.03   KA-077   326   1.4

D8

  KE-048   14.63   KA-041   284   0.4

D9

  KE-074   14.91   KA-148   450   1.2

D9

  KE-074   15.96   KA-153   464   0.2

D10

  K003-89       KA-064   312   1.0

D11

  K005-92G       [**]       1.0

E2

  KE-004   11.96   KA-061   302   0.3

E2

  KE-004   18.56   KA-094   358   0.2

E2

  KE-004   19.21   KA-052   298   1.3

 

5.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

E2

  KE-004   23.75   KA-043   284   0.4

E2

  KE-004   24.85   KA-035   282   0.8

E2

  KE-004   25.84   KA-021   240   0.4

E2

  KE-004   26.78   KA-025   254   2.2

E2

  KE-004   28.06   KA-022   240   0.3

E2

  KE-004   29.23   KA-023   240   0.2

E3

  KE-061   7.86   KA-058   302   0.6

E3

  KE-061   12.11   KA-061   302   1.7

E3

  KE-061   14.68   KA-049   291   0.7

E3

  KE-061   14.90   KA-097   365   1.1

E3

  KE-061   18.60   KA-136   411   0.3

E3

  KE-061   19.13   KA-052   298   5.7

E3

  KE-061   19.43   KA-036   283   7.3

E3

  KE-061   21.25   KA-037   283   4.8

E3

  KE-061   23.77   KA-038   283   4.8

E3

  KE-061   24.90   KA-078   330   1.3

E3

  KE-061   25.41   KA-040   283   3.5

E3

  KE-061   26.80   KA-025   254   2.1

E3

  KE-061   28.00   KA-022   240   1.7

E3

  KE-061   29.00   KA-023   240   1.3

E4

  KE-019   7.91   KA-058   302   2.0

E4

  KE-019   11.80   KA-060   302   0.1

E4

  KE-019   12.19   KA-061   302   1.6

E4

  KE-019   14.96   KA-042   284   1.6

E5

  KE-026   9.80   KA-116   384   1.2

E5

  KE-026   11.85   KA-098   366   2.8

E5

  KE-026   12.16   KA-061   302   0.4

E5

  KE-026   12.73   KA-117   384   2.3

E5

  KE-026   13.23   KA-066   314   1.4

E6

  KE-035   9.93   KA-115   384   4.0

E7

  KE-043   22.45   KA-082   340   2.2

E7

  KE-043   26.83   KA-025   254   0.5

E8

  KE-049   12.92   KA-102   368   14.0

E8

  KE-049   16.08   KA-105   370   2.6

E8

  KE-049   16.83   KA-106   370   0.5

E8

  KE-049   21.50   KA-089   350   0.8

E9

  KE-077   14.85   KA-148   450   1.0

E9

  KE-077   16.23   KA-153   464   0.7

E10

  K005-82   9.80   [**]   457   0.9

E11

  K005-92H       [**]       1.0

 

6.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

F2

  KE-005   7.88   KA-058   302   0.8

F2

  KE-005   11.38   KA-059   302   0.7

F2

  KE-005   12.1   KA-061   302   2.0

F2

  KE-005   14.9   KA-042   284   0.3

F2

  KE-005   19.2   KA-052   298   3.9

F2

  KE-005   19.55   KA-036   283   2.8

F2

  KE-005   21.35   KA-037   283   1.8

F2

  KE-005   22.85   KA-121   386   0.2

F2

  KE-005   23.75   KA-038   283   2.8

F2

  KE-005   25.43   KA-040   283   2.7

F2

  KE-005   26.73   KA-025   254   6.0

F2

  KE-005   28.06   KA-022   240   1.9

F2

  KE-005   29.23   KA-023   240   1.4

F3

  KE-010   17.08   KA-159   512   0.3

F3

  KE-010   19.22   KA-048   290   0.7

F3

  KE-010   21.00   KA-062   304   0.4

F3

  KE-010   22.40   KA-082   340   1.4

F3

  KE-010   23.05   KA-157   500   0.7

F3

  KE-010   24.60   KA-035   282   0.4

F3

  KE-010   26.76   KA-162   531   0.3

F4

  KE-020   7.94   KA-058   302   5.1

F4

  KE-020   11.75   KA-060   302   0.4

F4

  KE-020   12.15   KA-061   302   5.4

F4

  KE-020   14.96   KA-042   284   3.6

F5

  KE-027   9.93   KA-116   384   0.3

F5

  KE-027   11.90   KA-098   366   0.8

F5

  KE-027   12.83   KA-117   384   1.5

F5

  KE-027   13.31   KA-073   322   0.3

F6

  KE-036   9.83   KA-115   384   1.4

F6

  KE-036   17.70   KA-111   380   0.1

F7

  KE-044   7.26   KA-034   280   0.7

F7

  KE-044   9.18   KA-028   260   0.2

F7

  KE-044   12.91   KA-085   346   0.6

F7

  KE-044   16.50   KA-063   310   0.2

F7

  KE-044   18.68   KA-094   358   0.2

F7

  KE-044   20.15   KA-045   288   2.0

F7

  KE-044   21.10   KA-062   304   0.4

F7

  KE-044   22.45   KA-082   340   1.7

F8

  KE-070   10.05   KA-115   384   0.2

F8

  KE-070   12.95   KA-102   368   9.0

 

7.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

F8

  KE-070   13.38   KA-103   368   0.6

F8

  KE-070   16.06   KA-105   370   1.6

F8

  KE-070   16.83   KA-106   370   0.3

F8

  KE-070   26.36   KA-114   382   1.5

F9

  KE-055       none       0.0

F10

  K005-92A   14.80   [**]   527   1.0

F11

  K005-92J       [**]       1.0

G2

  KE-006   5.95   KA-016   234   0.5

G2

  KE-006   6.95   KA-084   344   0.4

G2

  KE-006   12.08   KA-090   352   0.1

G2

  KE-006   18.60   KA-047   290   0.3

G2

  KE-006   19.33   KA-052   298   0.7

G2

  KE-006   21.01   KA-062   304   0.3

G2

  KE-006   22.36   KA-082   340   0.8

G2

  KE-006   26.76   KA-025   254   1.3

G3

  KE-012   19.30   KA-052   298   0.2

G3

  KE-012   22.43   KA-082   340   1.0

G3

  KE-012   24.58   KA-076   325   0.1

G3

  KE-012   25.03   KA-110   378   0.1

G3

  KE-012   26.78   KA-025   254   0.3

G4

  KE-021   10.38   KA-100   368   0.2

G4

  KE-021   15.23   KA-119   386   3.5

G4

  KE-021   15.78   KA-120   386   0.9

G4

  KE-021   23.58   KA-014   222   1.1

G4

  KE-021   25.01   KA-074   322   3.3

G5

  KE-065   3.18   KA-006   194   2.9

G5

  KE-065   9.96   KA-116   384   1.1

G5

  KE-065   11.20   KA-098   366   0.1

G5

  KE-065   12.86   KA-117   384   2.4

G5

  KE-065   13.36   KA-066   314   0.6

G5

  KE-065   14.76   KA-046   290   1.2

G5

  KE-065   25.00   KA-107   370   1.2

G6

  KE-037   15.26   KA-119   386   1.9

G6

  KE-037   15.76   KA-120   386   0.4

G6

  KE-037   25.06   KA-107   370   1.3

G7

  KE-069   28.28   KA-092   354   0.8

G8

  KE-071   6.01   KA-032   276   0.4

G8

  KE-071   10.20   KA-124   388   0.4

G8

  KE-071   12.76   KA-027   258   1.4

G8

  KE-071   14.80   KA-046   290   1.8

 

8.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

G8

  KE-071   18.66   KA-136   411   0.7

G8

  KE-071   21.63   KA-155   464   1.3

G9

  KE-072   7.05   KA-011   207   0.1

G9

  KE-072   9.31   KA-130   398   0.2

G9

  KE-072   10.23   KA-015   232   0.1

G9

  KE-072   12.76   KA-156   486   0.2

G9

  KE-072   16.16   KA-008   196   0.3

G9

  KE-072   17.90   KA-147   448   0.1

G9

  KE-072   21.56   KA-144   446   0.2

G9

  KE-072   22.51   KA-033   276   0.3

G9

  KE-072   23.45   KA-KA-145   446   0.2

G9

  KE-072   25.00   KA-123   386   0.1

G10

  K0005-92B   24.15   [**]   1183   1.0

G11

  K005-92K       [**]   848   1.0

H2

  KE-059   5.87   KA-096   362   2.0

H2

  KE-059   6.85   KA-084   344   2.8

H2

  KE-059   14.53   KA-019   240   0.4

H2

  KE-059   19.28   KA-048   290   0.4

H2

  KE-059   23.12   KA-043   284   0.6

H2

  KE-059   28.20   KA-091   354   1.1

H3

  KE-013   12.83   KA-102   368   5.5

H3

  KE-013   22.95   KA-113   382   1.4

H4

  KE-022   10.40   KA-100   368   0.7

H4

  KE-022   11.95   KA-118   386   0.7

H4

  KE-022   13.03   KA-102   368   1.1

H4

  KE-022   15.21   KA-119   386   4.0

H4

  KE-022   15.78   KA-120   386   2.0

H4

  KE-022   16.90   KA-104   368   1.0

H4

  KE-022   18.73   KA-094   358   1.1

H4

  KE-022   19.21   KA-099   366   1.1

H5

  KE-028   5.28   KA-067   318   0.2

H5

  KE-028   9.56   KA-003   168   0.5

H5

  KE-028   11.63   KA-098   366   2.6

H5

  KE-028   12.56   KA-117   384   1.1

H5

  KE-028   18.56   KA-094   358   0.1

H6

  KE-066   9.77   KA-115   384   6.8

H6

  KE-066   14.75   KA-046   290   0.4

H6

  KE-066   17.73   KA-111   380   0.4

H6

  KE-066   19.38   KA-112   380   0.3

H6

  KE-066   26.30   KA-114   382   0.2

 

9.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WELL


--------------------------------------------------------------------------------

  EXTRACT


--------------------------------------------------------------------------------

  PEAK RT


--------------------------------------------------------------------------------

  COMPOUND


--------------------------------------------------------------------------------

  MW


--------------------------------------------------------------------------------

  CONC(mM)


--------------------------------------------------------------------------------

H7

  KE-106   16.53   KA-063   310   0.2

H7

  KE-106   19.43   KA-081   340   0.3

H7

  KE-106   23.24   KA-043   284   2.6

H7

  KE-106   24.22       1183   1.9

H7

  KE-106   27.50   KA-007   194   0.7

H7

  KE-106   29.75   KA-131   398   1.2

H8

  KE-050   9.25   KA-134   410   0.3

H8

  KE-050   11.43   KA-101   368   0.3

H8

  KE-050   13.36   KA-029   260   0.3

H8

  KE-050   16.18   KA-008   196   0.9

H8

  KE-050   18.16   KA-149   452   0.1

H8

  KE-050   21.23   KA-129   392   0.3

H8

  KE-050   23.65   KA-004   176   0.6

H8

  KE-050   25.05   KA-109   374   1.3

H8

  KE-050   26.56   KA-088   348   0.8

H9

  KE-054   15.20   [**]   444   1.6

H9

  KE-054   18.96   unknown   444   0.2

H10

  K005-92C       [**]       1.0

H11

  K005-92L       [**]   318   1.0

 

 

10.

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT C

 

KOSAN PATENT RIGHTS

 

[**]

 

[**]

 